 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDCentralSoya of Canton,Inc.andAmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica,AFL-CIO. Case 10-CA-7360January 6, 1970DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn June 3, 1969, Trial Examiner Josephine H.Klein issued her Decision in the above-entitledmatter, finding that Respondent had engaged in andwas engaging in unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. The TrialExaminer further found that Respondent had notengaged in certain other unfair labor practicesalleged in the complaint, and recommended thatsuchallegationsbedismissed.Thereafter,Respondent filed exceptions and a supporting brief,and the General Counsel filed cross-exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case,' and hereby adopts thefindingsandrecommendationsoftheTrialExaminer with the modifications described below.'On July 31,1969, after the case had been referred to the Board,Respondentfiledamotion to reopen the record to adduce evidence thatRespondent, on June 27,1969, had rescinded the no-solicitation rule foundunlawful by the Trial Examiner and had adopted and posted a new set ofwork rules,including a revised Rule22, applicableto oral solicitation ordistribution of literature for any purpose whatever,which prohibited oralsolicitation only during working time and the distribution of literature onlyduring working time and in the working area of the plant The motion wassupportedbyanaffidavitofRespondent'sgeneralmanager andaccompaniedby a copy ofthe new rulesOn October1, 1969, the Boardissued to the parties a notice to show cause why Respondent'smotionshould not be adopted and these documents received in evidenceOnOctober 8, counsel for the General Counsel filed a response The GeneralCounsel did not question the accuracy of the facts set out in the affidavitattached to Respondent'smotionBut he opposed Respondent's motionupon the ground that the adoption of its new Rule 22 occurred afterissuance of theTrailExaminer's Decision herein and could not thereforeaffect the violation findings based upon the preexisting ruleWhile weagree with this position,we nevertheless find, for reasons hereafter setforth,thatRespondent'sadoption of its new Rule 22 is relevant to theadditional determinationwe must here make as to whether or not abargaining order should issue in this case. Having duly considered thematter,and concluded that no sufficient cause has been shownwhysuchaction should not be taken,we hereby grant Respondent'smotion toreopen the record to receive the evidence and the documents appendedthereto which we considerfor thetruth thereof1.We find in agreement with the Trial Examinerthat Respondent violated Section 8(a)(1) of the Actby prohibiting employees from wearing Unionbadges on company time and property and bypromulgating, on September 5, 1968, and thereaftermaintaining,aruleprohibiting solicitationanddistribution of any kind on its premises withoutprior approval of management.2.We also find, in agreement with the TrialExaminer,and for the reasons stated in herDecision, that Respondent violated Section 8(a)(3)and (1) of the Act, by temporarily laying off orsuspending nine employees on April 23, 1968,because they refused to remove their Union badges.3.We do not adopt the Trial Examiner's findingthatRespondent further violated Section 8(a)(1) oftheAct by SupervisorWalker's admonition toemployee Wesley Williams on April 23, 1968, not todistribute union badges or union cards on companytime, but to confine such activities to his own time.The Trial Examiner rested her violation finding onthe ground that the admonition was confined todistribution of union material and that as of thatdate Respondent did not have in effect any generalor published no-solicitation or no-distribution rule.The Trial Examiner therefore inferred that Walker'soral prohibition of the use of company time fordistribution of union material was discriminatory inpurpose and effect.We do not agree. Walker'sdirective toWilliams was presumptively valid. And,unlike the situation in the cases cited by the TrialExaminer, the presumption of validity was notrebutted by any persuasive showing that Respondenthad theretofore permitted employee use of workingtime for the distribution of any other kind ofliteratureormaterial. In these circumstances, wecannot infer that Walker's admonition to Williamsreflectedadisparatetreatmentofemployeesengaged in union activity.4.Notwithstanding theUnion's loss of theelection onMay 3, 1968, the Trial Examiner foundthatRespondent violated Section 8(a)(5) by reasonof its earlier refusal to bargain with the Union asthe card-designated representative of a majority ofitsemployees, and on that basis concluded that aremedial bargaining order should issue. The TrialExaminer premised her finding of a violationrequiring such remedial relief on the theory thatRespondent's refusal to bargain was not motivatedby a good-faith doubt of the Union's majority, asevidenced in substantial part by its subsequentunfair labor practices as found by her.On June 16, 1969, however, subsequent to theTrialExaminer'sDecision, the Supreme Courtissued its decision inN.L.R.B. v. Gissel PackingCompany,395U.S.575,establishingcertainguidelines relating to the proper construction ofSection 8(a)(5) and (1) of the Act and the issuanceof bargaining orders thereunder in situations of thekind before us here. Insofar as is relevant here, theSupreme Court, in stating the general principles180 NLRB No. 86 CENTRAL SOYA OF CANTON, INC.applicable to the issuance of bargaining orders,agreed that the Board has authority to issue abargaining order to redress unfair labor practices"so coercive that,even in the absence of a Section8(aXS) violation,abargaining order would havebeen necessary to repair the unlawfuleffect of those[unfair labor practices]." 395U.S.atp.615.Additionally,theCourtapprovedtheBoard'sauthority to issue a bargaining order ". . .in lessextraordinarycasesmarkedby less pervasivepracticeswhich nonetheless still have the tendencytounderminemajority strength and impede theelection processes."Id.In the latter situation, theBoard is to examine the nature and extent of theemployer's unlawful conduct and ascertain whetheruse of traditional remedies would ensure a fairelection. The Court said(1d.):In fashioning a remedy in the exercise of itsdiscretion,theBoard can properly take intoconsideration the extensiveness of an employer'sunfair practices in terms of their past effect onelectionconditions and the likelihood of theirrecurrence in the future.If the Board finds thatthepossibilityof erasing the effects of pastpractices and of ensuring a fair election(or a fairrerun) by the use of traditional remedies, thoughpresent,isslightand that employee sentimentonce expressed through cards would, on balance,be better protected by a bargaining order, thensuch an order should issue ....Finally, the Court emphasized that "under theBoard's remedial power there is still a third categoryofminor or less extensive unfair labor practices,which because of their minimal impact on theelectionmachinery will not sustain a bargainingorder." 395 U.S. at p. 614.Applying these general principles here,we do notbelieve that a bargaining order is warranted on therecord in this case.As stated by the Trial Examiner, Respondentcommitted no "broadscale unfairlabor practices."Its only unfair labor practices prior to the electionrelated to the 1-day prohibition of union badges -i.e., the instruction not to wear union badges whileworking, given to second-shift employees on April23,1968(10daysbeforetheelection);thetemporary suspension or layoff of nine employeeswho refused to comply with that instruction; and thewithholding from these nine employees until afterthe election their pay for the 4 hours work they hadlostwhile suspended. The coercive impact of thisunlawfulconductwas,however,substantiallyminimized on April 24 when Respondent expresslywithdrewitsobjection to the wearing of unionbadges and permitted the nine employees to resumework. And whatever vestiges of coercion remainedwere erased when the suspended employees werepaid for their time lost immediately after they hadvoted.Moreover, Respondent's voluntary correctiveactiongavereasonableassurancethatanyrecurrenceof such unfair labor practices was547unlikely. Thus, as the matter stood at the time theGeneralCounsel issued his complaint herein(thereby blocking the rerun election that had beendirectedby the Board)2 there was, we find, nosubstantialbasis for belief that a rerun electionmight not provide a fair test of employee desires.Nor do subsequent developments show that thesituation now is different. It is true that after theissuanceof the complaint Respondent did commitanother unfair labor practice - its only other - byadopting, on September 5, 1968, an unlawfullybroad no-solicitation and no-distribution rule. Butthatrulehassincebeenrescindedand itsre-establishment, as well as any renewal of the otherunfair labor practices found, will be precluded bythe remedial order we enter below.On the facts of this case - consideringparticularly (1) the relativelyminor nature andlimited extent of Respondent's unfair labor practicesin terms of their effect on election processes; (2) theerasure of their coercive effects and the unlikelihoodof their recurrence; and (3) the absence of anysufficientindicationthatacoercion-freererunelectioncould not have been timely held underconditions similar tothose which would have existedintheabsenceofRespondent'sunfairlaborpractices- we are unable, on balance, to conclude,that, because of Respondent's unfair labor practices,a card count would provide a more reliable measureof employee sentiment, and would better protectemployee rights, than would a rerun election. Wethereforefindthatabargainingorder is notjustified.Accordingly, we shall dismiss the 8(a)(5)allegations of the complaint.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodified below, and orders that Respondent CentralSoya of Canton, Inc., Canton, Georgia, its officers,agents, successors,and assigns,shall take the actionset forth in the Trial Examiner's RecommendedOrder, as herein modified:1.Delete subparagraphs (a) and (c) of paragraph1of the Trial Examiner's Recommended Order, andrenumber subparagraphs (b) and (d) as (a) and (c),respectively.2.Insert the following as subparagraph (b) ofparagraph 1:"Promulgating or maintainingin effect any rulewhich prohibits its employees from engaging insolicitationof union membership on its propertyduring their nonworking time or which prohibits itsemployees when they are on nonworking time fromdistributing handbills or similar literature on behalfof any labor organization in nonworking areas of its'Case lO-RC-7336,not published in the Board's printed volumes. 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDproperty."3.Deletesubparagraphs (a),(b),and (d) ofparagraph 2 of the Trial Examiner's RecommendedOrder, and renumber subparagraphs (c) and (e) assubparagraphs (b) and (c), respectively.4.Insert the following as subparagraph (a) ofparagraph 2:"Rescind andannulany rule which prohibitsemployees from engaging in solicitation of unionmembership on company property during theirnonworking time or which prohibits employees whentheyareon nonworking time from distributinghandbills or similar literature on behalf of any labororganization in nonworking areas on companyproperty."5.Substitute "Judgment" for "Decree" whereveritoccurs in footnote 86 of the Trial Examiner'sRecommended Order.6.Delete the last three paragraphs in theAppendix and add the following as the finalparagraph:WE WILL NOT promulgate or maintain any rulewhichprohibitsemployees from engaging insolicitationof union membership on companyproperty during their nonworking time, or whichprohibits employees when they are on nonworkingtimefromdistributinghandbillsorsimilarliterature on behalf of any labor organization innonworking areas on company property.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPHINE H KLEIN, Trial Examiner:This proceedingwas heard in Atlanta and Canton,Georgia, on October 30and 31,November 1, and December 16 through 20, 1968,'inclusive, on a complaint issued against Central Soya ofCanton,Inc., on August 28, pursuant to a charge filed byAmalgamatedMeat Cutters and Butcher Workmen ofNorth America,AFL-CIO,onMay 13 and amended onMay 24 A motion to amend the complaint was made bythe General Counsel and granted by the Examiner at thehearing on October 30. A further motion to amend thecomplaintwasmade by the General Counsel onNovember I and granted by written order of theExaminer issued on November27.At thehearing allparties appeared through counsel and were afforded fullopportunitytobeheardandtoexamineandcross-examine witnesses.Briefs have since beenfiledbythe General Counsel and Respondent.Upon the entire record,'consideration of the briefs, andobservation of the witnesses,theExaminer makes thefollowing:FINDINGS ANDCONCLUSIONS1.PRELIMINARYFINDINGSA.Respondent,CentralSoya of Canton, Inc., anIndiana corporation with its principal office and place ofbusiness in Canton, Georgia, is engaged in the processingand sales of poultry products.During the past calendaryear, which period is representative,Respondent sold andshipped poultry products valued in excess of $50,000 fromitsCanton,Georgia, plant directly to points outsideGeorgia.Respondent is, and at all material times has been, anemployer engaged in commerce within the meaning ofSection 2(2), (6), and(7) of the Act.3B. The Union,Amalgamated Meat Cutters and ButcherWorkmen of North America,AFL-CIO,isa labororganizationwithin the meaning of Section2(5) of theAct.11.THE UNFAIR LABOR PRACTICESA. Background, Chronology, and IssuesUnder date of March 7, Thomas N. Scarborough,business agent of the Union, wrote to Frank X. Maness,Respondent's general manager, claiming that the Unionrepresented a majority of Respondent's production andmaintenance employees, offering to submit the Unionauthorization cards to a check by an independent thirdparty,andrequestingthatRespondentcommencenegotiations with the Union. On March 14 the Union fileda representation with the Board's Regional Office. Nothaving heard from Respondent, Scarborough again wrotetoManess on April 2. In this letter Scarborough referredto his earlier letter and enclosed a list of the employees atRespondent's plant who the Union claimed were Unionmembers. Respondent did not reply to the Union's secondletter.However, on April 11, Respondent and the Unionenteredastipulationforcertificationupon consentelection,which stipulation was approved by the RegionalDirector.The Union lost the election, which was held on May 3.On the Union's objections, the Regional Director set theelection aside. On August 16, on Respondent's exceptions,the Board affirmed the Regional Director and directed asecond election.No election has been held pending thepresent proceeding, in which as previously stated, theoriginal charge was filed on May 13 and the complaintwas issued on August 28Theoriginalcomplaintallegedthatduringthepreelection campaign Respondent committed violations ofSection 8(1) and (3); and that "[o]n or about March 7,1968, and at all times thereafter, including specifically onor about April 2, 1968," Respondent refused to bargainwith the Union, in contravention of Section 8(a)(5). As setforth below (Part II C I a), the General Counsel adoptedas the crucial dateMarch 18, the date on whichRespondent maintains it first received the union's demand.In the course of the hearing the complaint was alsoamended to allege violation of Sections 8(a)(1) bymaintenance of an invalid no-solicitation rule.Inaddition to a conventional cease-and-desist andnotice-posting remedial order, the General Counsel seeksa bargaining order under the principles ofJoy Silk Mills,Inc85 NLRB 1263, enfd. 185 F.2d 732 (C.A.D.C.), andBernel Foam Products Co ,146 NLRB 1277, as recentlyreaffirmed inLevi Strauss & Co.,172 NLRB No. 57, andMcEwen Mfg Co,172 NLRB No 99.Respondent denies the commission of any unfair laborpractices. It contends further, however, that even if the'Unless otherwisestated,all dates herein are in 1968'The General Counsel's unopposed motion to correctthe transcript ishereby granted'National Labor Relations Act, as amended(61 Stat. 136, 73 Stat. 519,29USC Sec. 151,etseq ) CENTRAL SOYA OF CANTON, INC.commission of unfair labor practices has been established,under the principles of Board decisions likeAaron Bros.Co,158NLRB 1077,Irving Air Chute Co.,149 NLRB627,andLauraModesCo.,144NLRB 1592, abargainingorderwould be inappropriate.B. Section 8(a)(1) and (3)1.The Union badge incidentOn April 23 about 2:45 p.m., dust before the start of thesecond shift, supervisor Jim Holloway told employees whowere wearing Union badges,' about 20 in number, toremovethem.AlltheemployeescompliedwithHolloway's order. After going to work and having been atwork for some time, about 15 of the employees put theirbadges on again. At this point, Lee Phillips, second shiftsupervisor of the eviscerating department, ordered each oftheoffending employees to remove his badge. Nineemployees refused to do so, whereupon they were orderedto leave the production line.'Phillips informed the nine recalcitrant employees thatthey could return to work if they removed their Unionbadges; otherwise they would have to clock out and gohome. The nine employees took neither course,remaining,with their badges on, in the clockroom, which is justoutside the production area. Phillips thereupon clockedthem out. Meanwhile, Phillips had telephoned CharlesChambers, production manager, who then came to theplant, arriving at about 7:20.1 Chambers, who had in themeantime conferred with Maness by telephone, told theemployees, as had Phillips, that they could return to workif they removed their Union badges. When they refused,Chambers ordered them to leave the Company's premises.Pursuant to Maness' instructions, he told the employees toreport to the personnel office before returning to work thenext day.After being informed of the incident by Chambers,Maness telephoned Robert Chappuis, personnel directorof Respondent's parent company, in Fort Wayne, Indiana,who was in overall charge of labor relations at all 79 or80 affiliated companies.' Sometime the next forenoon,afterhavingconsultedcounsel,Chappuis instructedManess not to interfere further with employees' wearingofUnion badges. This instruction was transmitted toJames Amidon, Respondent's personnel manager, and tothe supervisors. In the same conversation, Chappuis toldManess to pay the employees for the time lost. Thisinformation, however,Maness did not communicate toAmidon or to anybody else.When the nine clocked-out employees reported to thepersonnel office before the beginning of the second shift ofthe next day, April 24, Amidon told them to go to work.'Responder refers to the insignia in question as "badges" because theywere about 2 1/4" in diameter rather than approximately 1" whichRespondent apparently believes is the maximum size at which a Union pincan qualify as a "Union button " The Examiner here adopts Respondent'sterminology without any connotation of legal or aesthetic judgment.'One or two of the employees were not ordered by Phillips directly toleave the line.Employee Eloise Foster, one of those involved,asked herfloor lady if she had to clockout for refusal to removeher badge Thefloor lady told her to report to Phillips to find out. Foster left the line,with her floor lady replacing her, and reported to Phillips, who was thenoutside the production area with the other employees who refused toremove their badges.'Seven of the nine employees left the line sometime between 5 30 and6.00 pm. The remainingtwo left atabout 6:50 p.m.'Respondent is one of about80 fullyowned subsidiariesof Central Soya,a holding company with its office inFort Wayne,Indiana.549When asked if they could wear their Union badges,Amidon replied, "I don't care." The nine employees,wearing their Union badges, began work a short whileafter the shift had started.Employee Glinda Price testified that after finishingwork on May l she was sitting in the clockroom talkingto a fellow employee. They were both wearing UnionbadgesSupervisor Lee Phillips came in and said, "AllUnionbuttonsoutside."Pricemade no response,whereupon Phillips asked if she was hard of hearing andrepeated: "All union buttons outside." Price made noresponse,whereupon Phillips asked if she was hard ofhearingand repeated: "All union buttons outside."According to Price, she retorted that Phillips "must behard of hearing because Frank Maness told us we couldwear them." That was the end of the incident, Phillipsleaving and Price remaining where she was, still with herbadge on. Phillips denied this testimony. For reasons setforthbelow the Examiner finds Phillips not to be acredible witness and credits Price.Except for the Phillips-Price incident ofMay 1,Respondent'smanagement and supervisory personnelmade no attempt to prevent or interfere with theemployees' wearing Union badges on and after April 24.Some employees, including the nine here involved, didwear Union badges through the date of the election.However, there was considerable conflict of testimony astowhether the number of badge wearers after April 23was greater than, less than or equal to that before theApril 23 incident. There was credited evidence that atleast one employee wore a badge on her clothing underher uniform-apron so that the button would not be visiblewhileshewas actuallyworking.Therewere othersuggestions in the record that employees felt restrainedand somewhat fearful of discussing the badge incident orother Union matters openly at the plant.None of the nine employees was ever told whether theywould be paid for the hours (around 4 or 5) they lost bybeing clocked out. Between April 23 and May 3 there wasconsiderable speculation among the employees about thisquestion. The consensus of employee opinion appears tohave been that there would be no compensationAfter one of two employee meetings Maness held, agroup of female employees approached him and one ofthem, Eloise Foster, inquired whether the nine employeeswould be paid for their lost time. Maness replied that hedid not know because no decision had as yet been made.'Friday,May 3, was the day on which the employeeswere paid for the week of April 22 through 27. May 3also was the day of the Board-conducted election. It is theCompany's general practice to make paychecks availableto the second shift employees on the morning of payday.For the nine employees here involved, the regularpaychecks,made available in the morning, before theBoard election, reflected a deduction for the hours lost onApril 23. Later in the day, after the election polls hadclosed, these nine employees, without any advance notice,were given supplemental checks covering compensation forthe lost hours.Maness testified that every Monday Respondent sendsto its bank in Atlanta a payroll compiled from the actualtime records of the previous week. The bank then prepares'Maness indicated that the inquiry was made after the meetingof April27. In this he appears to have been in error, since the meetingof April 27,a Saturday, was for the maintenance employees,none of whom apparentlywerewomenThemeetingof production employees was held onWednesday, May I 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDpaychecks, which it delivers to Respondent for distributionon Friday. Whenever a need for supplemental paychecksarises after the payroll is sent to the bank on Monday,they are issued by the Company, through its accountingdepartment, which is located on the plant premises.According to Maness, the decision to pay the nineemployees for their lost hours was not made until May 2or 3; he was sure "it was after May 1st." The decisionwas communicated only to Amidon and the person whoactuallypreparedthechecks.However,Chappuis,Maness'superior in personnel matters, testified that onApril 24, when he issuedinstructionsthat employees werethenceforth to be permitted to wear Union badges, hesimultaneouslyinstructedManess to pay the nineemployees for their lost time. Had Maness followed theseinstructions,the payment could have been included in theemployees' regular pay checks, since the payroll would nothave been sent to the bank for the issuance of checks untilApril 29.On all the evidence, the Examiner discredits Maness'testimony that the decision to compensate the nineemployees was not reached until May 2 or 3, and findsthat the decision was made on April 24.Referring to the Union badge incident, the complaint,asamended at the hearing,alleges thatRespondentviolatedSection 8(a)(1) when Chambers, Phillips andHolloway "threatened its employees with discharge if theydid not remove union buttons from their clothing" andviolatedSection8(a)(3)by"discharging" the nineemployees "for the remainder of their shift."Respondent seeks to justify the prohibition of thewearing of Union badges on the ground, as stated byManess, that they would be "conversation pieces," leadingto talk among the employees which would interfere withproduction.' In this connection, Respondent's brief saysthatManess' fear of disruption of production "was amplyborne out . . . by Phillips' testimony that the wearing ofbadges on April 23 actually had a disruptive effect on theemployees which impaired production." However, Phillipstestifiedthatwhen he ordered removal of the badges"there was slight disruption of production activity." Inanswer to a question' by the Examiner as to the extent ofthe disruption, Phillips said:Ireally can't be too specific except to say thatpeople were talking considerably among themselves andin groups, more so than they normally would. And thatthis, in turn, caused the disruption in production. It'snot really apparent, but the quality of the productprobably went down as a result, because people, ofcourse, if you don't pay attention to your job, you'renot goingto do a good job, you're going to do a lousyjob.The Examiner's question had been prompted by Phillips'positive testimony that the clocking out had necessitated a50% reduction in production because the obstinate badgewearers were experienced, key employees without whomproduction was virtually impossible.Phillips did not attribute to Maness any concern aboutproduction as the reason for the prohibition. Phillipstestified as follows concerning the supervisors'meeting atwhich Maness announced the restriction:Q. Can you recall what Mr. Maness said about theunion badges, why he was perturbed about it, or how it'Maness found the badges aesthetically offensiveHe testified "I wasaware that union buttons,per se.were permitted to be worn by employeesbut these monstrosities don't anywhere measure up,inmy mind,to beinganything other than a campaign button or advertisement."happened to just come to his attention? Did he sayanything about it?A.Well, nothing other than he thought that this wasillegal,Isuppose.Imean,accordingtohisinterpretation of the rules.Q. The plantrules? .... Or the Government's rules?A. No, I think it was - there was some mention -this is hard for me to remember exactly what was said.There wassome mentionof labor law and I understoodittomean that it was illegal for them to campaignwhile on the company time.Chappuis, Maness' superior, failed to indicate that anyoperationalproblems were involved. He testified thatManess telephoned him at about 7 or 7:30 p.m., February23. Chappuis' testimony continued:... he told me that there were some people in the planton the production line who were wearing union badges.Iasked him to describe the union badges, what did theysay,what were they, and he described them to me andsuggested that they had been instructed to take thesebadges off, and the employees apparently would not doit.So he took them off the line and I told him at thetime that I wanted to look into the matter further andthat I would contact him probably the next day. Andactually, what I wanted to do was to check this out withour legal counsel in Chicago . . . I wasn't able to reachhim until the next morning, however, so I did callFrank early in the morning, the next morning andinstructed him to permit the people to wear the badgesiftheywanted to.Chappuis' instructions thus were given to Maness on thebasis of legal rather than operational considerations.10Maness made it clear that his primary considerationwas a desire to prevent "campaigning," and that theprohibition itself, rather than the wearing of the badges,was disruptive. In connection with the adoption of theprohibition,Maness said:One of our supervisors, and I don't recall who,brought up the subject of campaign badges being wornby employees and the "Vote Yes" stickers being postedthroughout the plant. And I informed the people oursupervisors,that itwasmy knowledge that theemployees were permitted to wear union buttons, but Idid not feel that there would be any occasion for themto wear campaign badges around the plant during theirshiftwork. I advised the men to ask the employees toremove the campaign badges and I told them I wantedthe "Vote Yes" stickers removed from our wall and ourequipment where they were posted.But then he explained therescissionof the prohibition byreferencetoproductionconsiderations,testifyingasfollows:. I told [thesupervisors] that our corporate office feltthat it was a gray matter, or a gray area, as to whetheror not it is permissiblefor us to refuse to permit thewearing of these badges, and that we felt productionand service of customers was more important at thispoint than . . . to make . . . further issue out of thematter.Inhistestimony,Chappuis,who, after consultingcounsel, had made the actual decision to rescind theprohibition, did not suggest production as a consideration"Amidon indicated that a prohibition ondistributionof Union badgesmay have been occasioned solely by the fact that some employees werewearing them See testimony quotedinfra. CENTRAL SOYA OF CANTON, INC.in that decision."And, after rescinding the ban on Unionbadges,Respondent,through its supervisors,activelydistributed"Vote No"stickers or badges, conduct whichhardlybespeaks concern over the disruption of productionpotentially caused by controversy.On all the evidence,theExaminer finds thatRespondent has not shown any special circumstanceswarranting the prohibition of employees'wearing Unionbadges. The law is well settled that "[t]he right to wearunion insignia on the employer's premises during workinghours is guaranteed by Section 7 in the absence of specialconsiderations."Serv-Air, Inc. v. N.L.R.B.,395 F.2d 557,563 (C.A. 10), cert. denied 393 U.S. 840,and cases therecited."The prohibition imposed on April 23 is found tohave been violative of Section 8(a)(I).The complaint alleges that Respondent"threatened itsemployees with discharge if they did not remove unionbuttons from their clothing"and "discharged"the nineemployees"for the remainder of their shift" on April 23.Respondent denied that it "discharged"or "threatened todischarge"employees.Phillips testified that in the April 23 meeting at whichthe supervisors were told to prohibit the wearing of Unionbadges,Maness"said specifically that employees wouldnot be discharged as a result of this."This testimony wasnot corroborated,although.Maness, Holloway,Amidonand probably Chambers,all of whom testified on behalf ofRespondent,were in a position to corroborate it if it wastrue.Holloway testified that he had received instructions at asupervisors'meeting onApril 23.There was testimonythatManess held two supervisors'meetings that day: thesecond-shiftsupervisorswere required to report for ameeting about half an hour before the commencement oftheir shift;first-shift supervisors attended a meeting afterthe end of their shift.Although Holloway was a first-shiftsupervisor,hemust have attended the meeting ofsecond-shift supervisors,including Phillips,which was heldbefore the second shift began,since it was before thecommencement of the second shift that Holloway orderedemployees to remove their badges before reporting forwork.Hollowaywas asked whether he had assuredemployees that they would not be fired when he told themto remove their Union badges.He replied that he had nooccasion to do so,since all the badge-wearing employeesimmediatelyobeyedtheorder.However,hethenvolunteered the statement that he"didn'thave theauthority to" tell the employees that they would not bedischarged for refusal to remove their Union badges. BothHolloway and Chambers indicated that when Manessannounced the prohibition on the wearing of badges, hegave no indication or instructions as to the course to befollowed by the supervisors in the event of defiance by anyemployees.Phillips testified that during the April 23 incident heexplicitlyand repeatedly gave the nine badge-wearersaffirmative assurances that they"would not be fired." Hesaid several employees inquired and he "just told themtheywere not going to be fired."He further testifiedunequivocally that he heard Chambers similarly reassure"Respondent does not appear to argue that the prohibition was essentialto guard against badges' falling off the employees'uniforms and into thechickens being processed.Nor would any such contention appear possiblein view of theprovision in Respondent'swork rules making it mandatoryfor employees to wear identification buttons visible on their outer workclothing."The Examiner has carefully considered the casescited byRespondentand finds none of them supports the prohibition.551the employees. However, Chambers testified that he hadnot made any such statements. His testimony concerninghis visit to the plant on April 23, after he had consultedManessby telephone, contained the following statements:Q. At this time, did any employee ask you if he wasfired?A.No.«s*srQ. . . . Did you say anything to them that they werenot discharged, they were not fired?Did you tell themthat?A. I told them to return to their jobs the next day atthe regularly scheduled working hour, which in effect,would be telling them they still had a job and to comeback to work the following day.Q. But you did say, you didn't use the words "you'renot fired, you're not discharged."A. No.Maness testified that in his conversation with Chamberson April 23, nothing was said about discharge.Employees Foster and Price credibly testified thatneither Phillips nor Chambers informed them that theywould not be discharged. Price credibly testified that sheasked Phillips, who replied that he did not know whetherthey would be fired and an answer to that question shouldbe sought from Chambers."Even absent the contradictions noted, the Examinerwould reject Phillips' testimony as inherently incredible.Phillips would have one believe that he told the employeesthey could not work while wearing Union badges, yet inthe same breath assured them that they would not bedischarged for persisting in wearing them. Hollowaytestified that in the past employees had been dischargedfor insubordination in refusing to obey foremen's directorders." It is inconceivable that Phillips, a foreman, mighthave assured employees that they would not be dischargedfor continued refusal to obey Maness' order that Unionbadges not be worn at work."In a footnote to its brief,Respondent says-Price testified that when Phillips firstspoke to her,she asked himwhether she had beenfiredTowhich,according to Price on directexamination, Phillips replied that"he didn't know,he would have to talkto Charlie Chambers" (Tr. 495) [emphasis added].On cross-examination,Price testified contradictorily that Phillips replied,"he didn't know, thatwe would have to see Charlie Chambers" Jr. 507) [emphasis added]Price also testified that she asked Phillips what would be placed on theemployees'separation papers iftheywere fired, and that Phillips hadreplied that he didn'tknow(Tr 496)Phillips denied that Price askedthe latter question of him Jr 666)Counsel fails to note the general imprecision in the testimony at thatpoint in the transcriptRespondent quotes part of a sentence fromPrice's direct testimony.The entire sentence reads:"Iasked him ifhewas fired and he said he didn't know,he would have to talk to CharlieChambers and I asked him if we were fired what would they put on ourseparationpapers,without notice and he said he didn't, know "(Emphasis the Examiner's) Manifestly, Price did not intentionally testifythat she asked if Phillips "was fired." The Examiner fails to find anysubstantial relevant"contradiction"within Price's testimonyAt no timedid anybody suggest that the employees would or should be given anopportunity to plead their case to management Since Maness, oninstructions fromChapputs,wouldmake the decision,recourse toChambers could have been only for informational purposes.Accordingly, it could hardly be significant whether Phillips said "he" or"we" in answering Price's question."Respondent introduced into evidence a set of rules which it asserts werein effect and posted on the bulletin boards at the time hereinvolvedTheserules provide, 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs Respondent contends, there is no evidence of anyexpress verbal threat of discharge; no employee was toldinhaec verbathat he had been or would be "fired" or"discharged" for wearing a Union badge. However, it isdifficult to imagine a more pointed "threat of discharge"than Respondent's conduct on April 23. An employee whohad been given the choice of removing his Union badge orclocking out could hardly be called neurotically anxious ifheconcludedthathiscontinuedemploymentwasconditioned on his not wearing a Union badge. TheExaminer accordingly concludes that employees werethreatened with discharge for wearing Union badges, incontravention of Section 8(a)(1).The Examiner also credits employee Price's testimonythat on May I Phillips repeated the prohibition of wearingUnion badges on Company property. This conductconstituted an additional violation of Section 8(a)(1).The complaint also alleges that nine employees were"discharged"forwearingtheirbadges.Phillips'discredited testimony to the contrary notwithstanding, itappears that on April 23 management had not decidedwhat course would be taken in the event of employeedefiance of the orders to remove their badges 16 Theundisputed facts, however, establish at least a layoff orsuspension.Further,itmustbeassumed that theemployees would not have been permitted to return towork with their Union badges on if the prohibition hadnotbeen rescinded on subsequent advice of counsel.Maness explained the requirement that the nine employeesreport to the personnel office the next day as follows:"We attempt to explain our actions to our employees andIwanted the people in question to receive an explanationfrom us as to why we took the action we did in clockingthemoutandhavingthem leave the property."Undoubtedly he then hoped that his "explanation" wouldbring compliance. But it cannot be assumed that Manessthen intended to permit employees to continue to weartheirbadges at work if they found the explanationunsatisfactory.The Examiner accordingly concludes that the nineemployees were discharged on April 23, with the conditionsubsequent that they could wipe out the discharge by notwearing their Union badges. The "condition", of course,was unlawful. Thus, the fact that the employees werereinstated does not alter the fact of discharge. Cf.FosterMfg. Co,175 NLRB No. 29.The coerciveness of the April 23 incident is notalleviatedby the fact that the nine were eventuallycompensated for the time lost. The diminished paychecksthey received immediately before the election forcefullyconveyed the message that enthusiastic support of theUnion could be costly.CAUSES FOR DISMISSAL6.Disobeying the foreman or the superintendent or other acts ofinsubordination.However,the Examiner ascribes no substantial significance to this allegedrule. Supervisor Holloway testified asfollows-Q (By Mr.Isenberg)Is there a plant rule, or was there at the time,against insubordination,refusal to obeyTHE wmaEss:No, we had no set rule,no written rules that we wentby.Except for Amidon,no witness at any time referred to the existence ofpublished or posted rules.See discussion of the no-solicitationrule, Infra."Apparentlyithad not occurred to Manessthatemployeeswould defydirect ordersChambers testified that he had had several conversationswithManess about the badge problem before the prohibition was adoptedbut until he spoke to Maness by telephone after Phillips had clocked thenine employees out, Chambers had "just never been toldif theywore themand refused to take them off or refused to work,just what would we do "Respondent contends that payment for the lost timewas deferreduntilafter theelectionto avoid Respondent'sbeing accused of attempting to "bribe" the employees'votes. It is not readily apparent how paying to ardentUnion supporters funds of which they had been unlawfullydeprived could have been considered a "bribe." On thecontrary, it could have served only as assurance, belatedthough itwas, that support for the Union would notnecessarily prejudice an employee's rights.Withholding ofsuch funds, however, could serve no purpose other than awarning toall employees. As theBoardsaid in affirmingthe RegionalDirector's ordersettingthe election aside.. that none of thenineemployees was reimbursed,or even told that they would be reimbursed, until afterthe polls closed, is, we find, an additional reason forconcluding that the Employer's April 23 conductinterferedwith the employees' right to freely exercisetheirvotingfranchiseonMay 3, as it clearlydemonstratesthat the coercive impact of such conductwas not dissipatedbefore the election.The bad-faith nature of Respondent's conduct ishighlightedby the undisputed fact that, in answer toemployeeEloiseFoster's inquiry of May I, 2 days beforethe election,Maness saidhe did not know whether theninewould be paid for the lost time because no decisionhad been reached. As previously stated, the Examinercredits Chappuis' testimony that on April 24 he instructedManessthat the employees were to be paid for the timelost on April 23.Thus, while the nine employees ultimately suffered nofinancial loss, their layoff on April 23 and the withholdingof compensationfor the layoff period until after theelectionconstituted discriminatory action to discourageUnion activity.The Examiner concludes that the Union badge incidentviolated Section 8(a)(I) and (3).2.Alleged threat of wage cuts and interrogationThe complaintallegesthatManess andWalker,maintenanceand repair supervisor, threatened employeeswithawage cut if the Union was successful in itsorganizational campaign.Employee Wesley Williams, a leading Union supporter,testified that onApril 23Walker said there was apossibility of wage cuts if the Union were to come in.Although the General Counsel in his brief refers toWalker's "prediction" of wage cuts if the Union won theelection, the evidence as a whole fails to establish that hemade any such unqualified "prediction," let alone anythreat to that effect.Williams' initial testimony in thisconnection was that Walker said:Idon't see where [the Unionis]goingto help you'unsany. If it comes in it's possible that some out in theplant, there's bound to be some cuts and raises.AlthoughWilliams here quotedWalker as having said"there's bound to be" cuts andraises,the general tenor ofhis testimonywas, ashe said later, that Walker "said it'sa possibility in the plant there will be some wages cut andsome raised."The General Counsel also called as witnesses employeesFrank Barton and W. T. Wright, who had overheard all,or at least the crucial parts, of the conversation of April23 between Williams and Walker. Like Williams, theyindicatedgenerally thatWalker had mentioned the"possibility" of both raises and cuts in wages if the Unioncame into the plant. For example, Barton testified: "Mr. CENTRAL SOYA OF CANTON, INC.553Walker said if the Union come in there was a possibilityof some getting raises and some getting cuts." And again:"Mr.Walker said if the union come in there was apossibility of being cut or raised. Some could be cut andsome could be raised." Similarly Wright testified thatWalker said "if the union come in that there would be apossibility of some of them getting a cut instead of araise."Walker's version of his statements was:A. . . . It could have been Wesley Williams orTurner Wright, but somebody said if the union gets in,is it true there will be some sizable raises.The Examiner cannot find this apparently casual andisolatedquestion to have been coercive, particularly inview of the facts that Walker and Williams were personalfriends andWilliams was well known to be an activeUnion supporter and solicitor among the employees.Accordingly, on all the evidence, the Examiner willrecommend dismissal of the complaint insofar as it allegesunlawful threats and interrogation by Respondent throughManess and Walker.3.The no-solicitation and no-distribution ruleQ. And what did you reply to the question?A.Well, you know as well as I do, [ told them, whatthe union scale is in the plant in town that is unionized,and you know that that scale is lower, that there couldbe some cuts.There is no material discrepancy between Walker's andtheemployees' testimony.Under neither version doWalker's statements appear to be threatening or coerciveThe evidence concerning Maness' alleged "threats" ofwage cuts in the event of a Union victory is also lackingincoercive tone.The employee witnesses themselvesaccused Maness only of having said that a Union contractpresented the possibility of both increases and decreases inwage rates.It is undisputed that at employee meetings held onApril 27, for the maintenance workers, and May 1, for theproductionworkers,Respondentdistributedleaflets(referred to as "blip sheets"). One of the blip sheetspurports to compare Respondent's production wage rateswith those provided in collective-bargaining agreementsthat theUnion has with two corporate sisters ofRespondent and with a competitor of Respondent.16 Inmost instances the rates at Respondent's plant appearhigherthanthoseundertheUnion'scontracts.Respondent's employees could understandably translatethisblip sheet into a statement by Respondent that aUnion victory and ensuing contract might well result inwage adjustments both upward and downward, butprimarily downward. Distribution of the blip sheet wasnot alleged as violative of the Act and it was not allegedor shown that the blip sheet misrepresented the facts."Accordingly, the Examiner finds that the General Counselhas failed to establish that at the April 27 and May lmeetings Respondent, through Maness, threatened wagecuts as retaliation or "punishment" if the employees choseto be represented by the Union."The only evidence in support of the allegation in thecomplaint of unlawful interrogation isWesleyWilliams'testimony that Walker -says,Wesley, what do you think about the union, doyou think there's a possibility of it coming in and Isaid, I don't know, it's hard to tell yet... ."A second blipsheetdistributedat the time purports to compareRespondent'semployee insurance plan with those at the three unionizedplants."That,the blip sheet was limited to production wage rates and made noreferencetomaintenanceworkers'wage ratesdoesnot render thedocumentmisrepresentative."In view of this conclusion,itisunnecessary to rely on Maness'testimony,corroboratedin substantialpart by Amidon but contradicted tosome extent by employee witnesses, concerning Maness' precise statementsat the employee meetings.a.The printed ruleThe record shows that the General Counsel first learnedofHolloway's role in the Union badge incident onOctober 31, when James Cagle belatedly appeared inresponse to a subpoena previously issued. As set forthabove, Holloway was quoted as having told the employeesthat the wearing of Union badges was contrary to aCompany rule. Although the Examiner prohibited theintroduction of any evidence concerning Holloway untilthe resumed hearing in December, the General Counselmanifestly became aware of Holloway's statements onOctober 31.On November 1 employee Wesley Williams testifiedthat on April 23 -Mr.Walker walked up to me and was talking aboutcards . . . not be giving any out on company time andhe went on to say he didn't want any cards give out onthe company's time. Property was all right but not ontime .Williams then proceeded to testify to the remainder of theconversation, which, as discussed above, had been allegedas violative of Section 8(a)(l) in threatening wage cuts asaresultofaunion victory.On cross-examination,Williams testified thatWalker had "said not to be givingout cards, buttons on the company's time." Thereafteremployee Barton was called as a witness by the GeneralCounsel.On direct examination,BartontestifiedconcerningWalker's alleged threat of wage cuts in theconversationwithWilliams.On cross-examinationRespondent's counsel asked Barton if he had "hear[d] Mr.Walker say anything about distributing buttons" andwhetherWalker had ever told Barton "that in the courseof his conversation withWilliams he had talked aboutdistributing union buttons or cards." Barton's responseswere confused. EmployeeW. T. Wright, the GeneralCounsel's next witness, testified that Walker had "just goton to Red [Williams] about handing out cards and he wasgetting on to him about not let him catch him handingthem out on company time." On cross-examination,Respondent's counsel askedWright if he had "hear[d]anything said by Mr. Walker when he was talking to Mr.Williams about these buttons."Wright answered in thenegative.19On redirect examination, the General CounselaskedWright if he knew of "any rule of the companywhich prohibited the passing out of letters or buttons inthe plant." Respondent's counsel objected to the questionon the ground that "It's going beyond anything that wassaidon- ." The Examiner sustained the objection."Walker later testified that he had cautionedWilliams only aboutpassing out Union buttons on working time, he did not mention Unioncards.The Examiner credits the employee witnesses and fords that WalkertoldWilliams not to distribute Union cards or badges on working time 554DECISIONSOF NATIONAL LABOR RELATIONS BOARDThereupon, after conferring with the witness, the GeneralCounsel "offer[ed] to prove that if the witness, Mr.Wright, were allowed to testify that he would testify thatRespondent has no company rule which prohibits thepassing out of union buttons or union cards in the plant."After a luncheon recess, the General Counsel, in asurprisemove, called as his next witness James Amidon,Respondent's personnel manager,who had been sitting atRespondent's counsel table throughout the hearing. OvertheobjectionofRespondent's counsel, the Examinerpermitted the General Counsel to ask Amidon whetherRespondent had "any rule which prohibits the passing outof union buttons and distribution of union buttons at thecompany."The basis of Respondent's objection was that thequestionwas "beyond the scope of the complaint,irrelevant."However,aspreviously seen,Williams,Wright and Barton had already testified without objectiontowalker's having given voice at least to an oral rule.And, as shown by evidence later adduced, supervisorHolloway had referred to a company "rule" or!"law"when he ordered removal of Union badges.TheGeneralCounsel'squestionsofWright andAmidonwerenotdirectedtowardexpanding thecomplaint. Though not explicitly stated, General Counsel'spurpose in attempting to prove, first through Wright andthenthroughAmidon,thenon-existenceofano-solicitationruleundoubtedlywas to anticipate apossiblemove by Respondent to justify the prohibition ofUnion badges as an implementation of an existing andannounced no-solicitation rule, underFabri-Tek, Inc. v.N.L.R.B.,352 F.2d 577 (C.A. 8).20The General Counsel's question of Amidon, therefore,was material to the issues raised by the complaint andrelated to evidence already in the record. Accordingly, theExaminerherebyreaffirmsherrulingrejectingRespondent'sobjectiontotheGeneralCounsel'sexamination.Inhisensuingtestimony,Amidon stated that theCompany had a broad "rule prohibiting advertising orsolicitation on the company property" on both workingand non-working time. Amidon's testimony was veryspecific.On examination by Union counsel he testified asfollows:Q. . . . Is the no-solicitation rule that you and I aretalking about that was in effect on April 23, 1968, is ita printed rule? How is it published?A. It is published along with the other companyrules,typewritten on paper, posted on the companybulletin board.Q. Do you know how long that rule was published inprinted form?A. To the best of my recollection I would say inexcess of a year.***A.We had plant rules when I assumed my presentposition.[,, ]Shortly after coming with the operationthese rules were revised by myself and republished, and"Itmay be noted that in its brief Respondent twice cites the court'sdecision inFabri-Tek.That decision is, of course,contraryto the Board'sview(Fabri-Tek Inc..148NLRB1623, 1628)and has been expresslyrejectedby at least one other court.Serv-Ab.Inc.v.N.L.R.B.,supra at563."Amidon became Respondent'spersonnelmanager around January1967."The caption on the September 5 document reads:"GENERAL WORKRULES -Re-Stated and Published September5, 1968."since the April instancetheyhave again been revisedand republished.Q. So you --therewas a no-solicitation rule inexistence at the time that you came with the employerinCanton,then you inyour capacity, you revised therule and published it?A. Yes.Q. And thensubsequentto April 23,1968 you againrevised it personally and published it again?A. Yes.Q.Counsel for the General Counsel asked youwhether or not there was a rule against passing outliterature throughout the entire plant.Your answer wasyou believe there is.Now is that published?A. Again ifImay clarify myself,thiswould comeunder inmy opinion an interpretation[of]thenon-solicitation rule.Amidon was emphatic that he, who was charged withinterpreting and enforcingCompanyrules,believed therule prohibited distribution of Union cards and badgesanywhere on Company premises at all times.Upon the completionofAmidoi'stestimony, theGeneral Counsel moved for leave to amend the complainttoadd an allegation that Respondent maintained aninvalidlybroad no-solicitation and no-distribution rule.Because the hearing was scheduled to adjourn at the endof the day for 6 weeks,the Examiner reserved ruling anddirected the General Counsel to make his motion inwriting,with an opportunity to Respondent to file awritten response after counsel had had anopportunity toreview the transcript of the hearing to that date. Onconsideration of the written documents thus filed, theExaminer granted the motion to amend by order datedNovember 27.At the resumed hearing,whichcommenced onDecember 16, Amidon,again calledby the GeneralCounsel,testifiedthathisprevious testimonywaserroneous.He said he had since checked the records andascertainedthattheCompany had not had anyno-solicitationorno-distributionruleineffectuntilSeptember 5, when he"revised"itswork rules.22WhenAmidon was later called as a witness by Respondent, heidentified three sets of company rules,whichRespondentthen placed in evidence.The firstwas stated to have beenin effect through July13, 1967;the second, from July 14,1967, through September 8, 1968;the third,publishedSeptember5, effectiveon and after September 9, 1968.Only the September 5 rules contain any reference tosolicitation or distribution.The relevant provision in the September 5 documentreads:THE FOLLOWING ACTS WILL NOT BETOLERATED:22.Solicitingoradvertising in any form on theCompanypropertywithoutpriorapprovalofsuperintendent.This rule is presumptivelyinvalid onitsface.OrleansMfg.Co.,170NLRB No. 9, TXD,and cases cited;LexingtonMetalProductsCo.,166NLRB No. 106,TXD.Neither byevidence at the hearing nor by argument initsbrief does Respondent attempt tojustify the broadno-solicitationrulepromulgatedonSeptember5, CENTRAL SOYAOF CANTON, INC.555Respondent's position in its brief being that"the materialtimes coincide with the period of time encompassed by theUnion's organizing campaign,"beginning in early January"and ending on the election date,May 3."23However,largely in response to questions put by the Examiner,"Amidon provided an ostensible basis for the broad ruleunrelated to union activities.Amidon said that when hearrived,around January 1967,Respondent was virtuallyplagued by various types of solicitations,both legitimateand otherwise.He testified:... We're always getting people running around takingup collections for one thing or another,and we havepeople trying to get in to our property selling differentproducts,and we're trying to hold this down.This isour purpose of this no-solicitation rule. It'snot inreference,specifically,to any union doings.*****Q. These solicitations have been going on since youtook over,you said, practically a daily affair?A. Theywere originally,when I first came there. Ithink we've got themprettywell whipped now.*****Q. And this sortof thing went on until September,until you published the rule?A.Well, it went on in a decreasing amount. I'vebeenworking on this thing ever since I came toCanton, trying to eliminate the whole thing. Thesolicitation and stuff.However,Walker,who had been with the Company for 5years,2 of them as maintenance supervisor,testified asfollows:,,THE WITNESS:The only solicitation I ever see is ifsomebody died or was sick in the hospital, I see once inawhile the hourly people will go around amongthemselves and take up a little donation for flowers ora gift... .TRIAL EXAMINER:...About howoften does thathappen?THE WITNESS:Well, no set pattern,dustwheneversomebody that works at the plant or their immediatefamily gets sick or dies.TRIAL EXAMINER:Is that during working time?THE WITNESS: No. . . . It's primarily at break timeand lunch time.*****THE WITNESS:Idon't remember seeing any duringwork time.It'smy personal - my business down thereismaintenance.Ihave sixteen, or fourteen men that Itry tokeep track of, 150 people in the plant, and I"The General Counsel'sbrief does not discuss,or even mention, theno-solicitationrule.However,itdoes say:"In the briefithas not beenattempted to analyze all matters of fact and law completely and in detail.CounselforGeneralCounsel specifically states that no position,conclusionsof law,or findingsof fact whichcan be drawn from the recordas a whole is being abandoned by not including such in the brief or in theargument during the hearing.Further,the Trial Examiner is specificallyrequested to make all findings of fact and conclusions of law favorable tothe General Counsel's case that can be drawn from the record as a whole."Whilethis statement is not to be recommended as a model of helpfulbriefing,it is perhaps sufficient to indicate that the unlawful no-solicitationrule has not been abandoned as a basis for a finding and remedial order."overthe objection of Respondent's counsel, the Examiner exercised herauthorityto "examine,and cross-examine witnesses" (Sec. 102.35(1) of theBoard'sRules and Regulations)forassistance in resolvingcredibilityissues,including that raisedbyAmidon'srecantationof his priortestimony."This testimonyalsowas given in response to questioning by theExaminerover the objectionof Respondent's counsel.don't pay a whole lot of attention to them.TRIAL EXAMINER: Have you ever had occasion to tellany of your employees not to solicit for such mattersduring their working time?THE WITNESS: No, I've never told my employeesthat.TRIALEXAMINER'Have you ever seen them do it,when they were on the clock?THE WITNESS: No.TRIAL EXAMINER: You have seen them do it duringbreak time?THE WITNESS: Right.TRIAL EXAMINER: In the break room?THE WITNESS: Not necessarily.IfAmidon was correct as to the solicitation problemsat the plant at least since January 1967, it is difficult tounderstand why the rule was not adopted until September5, 1968, particularly when, according to Amidon, he hadrevised the plant rules in April 1967 and had maintainedsimilar rules in the companies he had previously served.26On the other hand, if Walker was accurate in histestimony as to the non-existence of any substantialsolicitation problem, the broad rule manifestly was notshown to be justified. Further, Walker's testimony clearlysuggested that even as of the present time there is no strictprohibition on solicitations in the plant, even on workingtime. For example, he testified as follows:MR. STRAUSS: Suppose you were going through thereand you saw one of your maintenance men talking toan employee who was on that line and you overheardthisman of yours say; look, so-and-so's mother hasdied.Will you contribute to a flower fund for her.What would you do?THE WITNESS: Well, when you get into a situationwith somebody's mother has died, maybe you don't justsay, now look here, you've got to cut this out untilbreak time.You kind of have to use your ownjudgment in thingslike that. It depends on what theperson's doing.Q. (By Mr. Strauss). Well, suppose all the facts werethe same, but suppose it was a solicitation for a dancethat was being held in town, what would you do then,selling tickets for a dance?A. I believe I'd tell him just to try to do this atbreak time.On all the evidence, the Examiner finds that thepromulgationof the broad no-solicitation rule onSeptember 5 was dictated by the Union campaign and,particularly, by the anticipated second election which theBoard had directed about a week before. The rule waspresumptively invalid and no credible evidence waspresented of anyspecialconsiderations justifying it.The questionarises,however, whether promulgation ofthe rule onSeptember 5 and its subsequent maintenancemay properly be made the subject of findings in theprecedural posture of this case. As previously noted, itwas not until after Amidon's original testimony ofNovember l that the complaint was amendedto allege aninvalid rule.The amendment then madealleges:Respondent, at all times material herein and during theUnion's organizing campaign,maintained and enforced"Respondent's counsel objected when the Examiner startedto direct aquestion to Amidon on this matter. In thecolloquy thatensued, thequestionwas never completed.No similar questionwas ever put toAmidon,so the record contains no explanation by Respondent. 556DECISIONSOF NATIONALLABOR RELATIONS BOARDa rule prohibiting its employees from soliciting theirfellow employees during non-working time to join orsupport the Union.[and] from distributing leaflets,pamphlets and other literature on behalf of the Unionduring non-working time and in non-working areas ofRespondent's property.Incontext, the amendment apparently refers to theperiodfromaroundJanuary throughMay 3, asRespondent appears to contend. However, since the Boardhad directed a second election before the rule was actuallypromulgated, it may be said in a literal sense that the"Union's organizing campaign" was still in progress whenthe rule was promulgated.Inany event, the violationwas established byRespondent itself.When first called as a witness by theGeneralCounsel,Amidon took the stand withoutobjection by him or by Respondent's counsel. GeneralCounsel first establishedAmidon'spositionintheCompany and his familiarity with Respondent's rules andregulations.Respondent's counsel first objected when theGeneral Counsel requested permission to cross-examineAmidon under Rule 43(b) of the Federal Rules of CivilProcedure.27TheGeneralCounsel's first substantivequestion concerned the existence of a no-solicitation rule.With only a luncheon recess intervening, the questioncame directly after the General Counsel had offered toprove the non-existence of such a rule and was thwartedonly because he had waited until re-redirect examinationof employeeWright." It was Amidon's unexpectedtestimony at this time which led to the motion to amendthe complaint, and the complaint was geared to thattestimony. It might well be said that the General Counselwould have been derelict had he not moved to amend thecomplaint on the basis of Amidon's sworn testimonyprimafacieestablishing a violation of which the GeneralCounsel obviously had not been, and could not have been,aware previously.In itsopposition to the General Counsel's motion toamend the complaint, Respondentmaintainsthat "theGeneral Counsel has subverted Respondent's Section 10(a)`right' to a hearing by in effect utilizing the hearing as a`StarChamber'devicetocoercetestimonyfromRespondent," and, further, that the General Counsel"abused the ... Section 4(d) investigatory powers " Thereisnomerit to Respondent's argument. The GeneralCounselwasmanifestly seeking to establish thenonexistenceofapublishedgeneralno-solicitationandno-distribution rule at the time in question. As it turnedout, the General Counsel's offer of proof accorded withthefacts.The subsequent disclosure of the laterpromulgation of an invalid rule resulted directly fromAmidon'soriginalnon-factualtestimonyandhissubsequent recantation, with an attempted explanation ofhis original"error." Had Amidon not made this error, inanswer to the General Counsel's question he would havesaid that the Company had no such rule in effect at thetime involved, and that would have been the end of thematter.29"The basis of counsel'sobjection was "that Mr.Amidon's duties do notqualify him as managing agent"The Examiner granted the permissionrequested.The propriety of that ruling is academic,sinceAmidon'stestimony concerning the no-solicitation rule was elicited without leadingquestions and neither the General Counsel nor Union counsel attempted toimpeach or contradict the witness.Respondent'scounsel chose not toexercise his right to cross-examine Amidon at that time.300n redirect examination of Wright,the Examiner had admonished theGeneral Counsel about presenting evidence on redirect examination whichmight have been given on directIt can hardly be said that Respondent has been takenby surprise or denied an opportunity to defend Therelevant evidence was all provided by its own personnelmanager,whom counsel chose to have assist at thehearing when Respondent's motion for the sequestrationof witnesseswas granted.Under thecircumstances,despite a possible deficiencyin the wording of the complaint, the Examiner believesthat the policies of the Act would be grossly subverted ifthere were no finding of an 8(a)(1) violation. The practicaleffectof omitting such a finding would be to permitcontinuationof a clearly demonstrated violation ofSection 7. The Examiner cannot close her eyes to anunfairlaborpracticeindisputablyestablishedafterRespondent had full opportunity to litigate.30b.Oral prohibition of distributionEmployeesWesleyWilliams and W. T. Wright werecalled by the General Counsel to testify in support of theallegation inthe complaint that Respondent threatenedwagecuts if the Union was voted in. In relating therelevantconversation betweenWalker and Williams, thelattersaid thatWalker had admonished him againstpassingoutUnion cards or badges on working time.Wright, who had overheard the conversation, testified thatWalker had told Williams not to distribute Union cardson Company time Walker denied that he had spoken toWilliamsaboutdistributioninthecourseof theconversation in question,but conceded that on anotheroccasion, possibly on the same day, April 24, he had toldWilliams not topass outUnion badges on Company time.He deniedthat he hadsaidanything about Union cards,as distinguishedfrom Union badges. However, he furthertestifiedthathisadmonition had been prompted aforeman's having reported to him "that Mr. Williams waspassing outunioninformationagain.So at this time I toldhim that I didn't want him doing this while he was on theclock, and I didn't want him bothering people that wereon theclock."[Emphasissupplied.]ThispassingstatementbyWalker would appear to corroborate theemployees' testimony. The Examiner finds that Walker'sinstructiontoWilliams was not limited to Union badgesbut prohibited the distribution of any Union material onworking time.Walker testified that he had announced the prohibitionon hisown motion,being unawareof any Company ruleagainst solicitationor distribution. In this connection, histestimonywas, in part:Q. Had you been told, at any time, that this was notallowed?A. No.Q. To your knowledge?A. I know, myself, that this is not the proper way todo things.He's on duty, not conductingunionbusiness."When Amidonfirst testified he agreed,at the request of Union counsel,to bring tothe resumed hearing copiesof the Company's three sets of rulesin effectsinceJanuary 1967 At theresumed hearing,Union counsel didnot askfor theirproduction.The terms of the September 5 rules were firststated in answer to a questionby theExaminerand the successive rulesthemselves were laterintroduced by Respondent when it called Amidon asits own witness."The amended complaint did not and could not have alleged unlawfulpromulgationof the rule,sinceAmidon's originaltestimony placed thatpromulgation long before the 10(b) period The facts ultimately developedestablish that it wasactuallypromulgated withinthe Section 10(b) periodThus,the findingwill embrace bothpromulgationand maintenance of therule as violativeof Section8(a)(1). CENTRAL SOYA OF CANTON, INC.People on the line he was passing out buttons to are onduty and they shouldn't be bothered. So I dust believe,myself, that that's the right thing to do, and I cautionedhim about it.Q. I see. There was no company rule on this oranything like that'?A.Not that I'm aware of..Ijust took it onmyself to lay down this rule to him. He works for meand I believe he'll do what I say to. I hope he will.Q.What if he didn't know better?A.We could ask him, when he got off the clock, toleave the gate.We've never done anything like this butthis is a possible solution.Q. For insubordination?A. You mean if he went ahead and passed out theQ.Yes. If you told him to stop engaging in thisunion activity and he continued, he decided he would doso?A. That would be insubordination.LikeWalker, Amidon maintained that the distributionprohibitionwas announced only with respect to Unionbadges, not Union cards. However, also like Walker, in apassing statement, Amidon indicated that it actually wasverybroad.Also,Amidon's testimony tended tocontradictWalker's assertion that he had announced theprohibition on his own initiative. Amidon's testimony inregard to this matter was as follows:Q. Did you hear Mr. Williams state that supervisorWalker told him he could not pass out union cards?A. Yes, I heard that testimony.Q.Assuming that Mr. Walker did make such astatement to Mr. Williams, did Mr. Walker have anyinstructions that union cards could not be passed out?A. I don't believe theissuewasunion cards at thattime. I believe it was these union campaign badges.However, on thisissue,Ithink it's very likely that Ipersonally gave Jack Walker instructions to that effect.Q. To what effect, sir?A. That we would not allow distribution of literatureor buttons, badges, or anything, to people who were onthe production line on the clock.Q. Now, did you say anything to Mr. Walker aboutthe solicitation of the union cards?A. Cards. No, sir, I did not.Walker acknowledged that he had not personally seenWilliams distribute Union material on working time. Hefurther testified that when he spoke to Williams about thematter,Williams said that the only distributing he haddone on Company time was at one time to give the badgehe personally was wearing to another employee who askedfor it. There was no refutation or contradiction of thisstatement attributed toWilliams byWalker.Walker'stestimony thus failed to show that any interference withproductionhad been created by Union activities ofWilliams or any other employee.Amidon's testimony reflects the absence of any suchproblem, as follows:A.. . . one of the supervisors informed me thatunion campaign badges were being passed out in theprocessing plant on the production line. . . Or words tothat effect.***Q. . . . Then didyou, from that information,surmisethatthe company might be losing production time oftheemployeeswho engaged in passing out thesebuttons?557A. Yes,it'svery obvious to me that if a person isrunning around passing out campaign buttons he's notonly losing production on his own behalf, but he'sdisturbing the other people on the line who not onlyhave to keep up with that chain,but they're responsiblefor quality product,it'sGovernment inspected.Q Did the supervisor say he saw them being handedout by employees or did he say he saw them beingworn?A. I don't recall.Q. How did you make the assumption, Mr. Amidon,that they were being passed out on company time?Couldn't they have been passed out on rest periods, assome of the ladies said they were?A. They could be, and this we did not, we did notpress this issue.Itappears that the prohibition on distribution wasannounced byWalker pursuant to the general policyannounced by Maness at the supervisors' meetings onApril 23, which embraced the prohibition on wearingUnion buttons which was put into effect on the secondshiftof that day. Concerning these meetings, Manesstestified as followsQ.Now, at the time you held your supervisorsmeeting on April 23rd, were you aware of any rule inexistence in the company which prohibited the wearingof campaign badges on company property on companytime?A. No, sir. I don't know that we had any ruling ofthat nature or not, but after I explained to them, thiswas a decision of mine, irregardless of any rule.****Q. Did you haveany rule in existence at that timeprohibitingsolicitationoncompany property oncompany time?A. I don'tknow that we had any specifically statedas such. I always, and will always, reserve the right, asmanager,tomake decisions pertaining to things of thisnature, regardless of rules.On all the evidence,the Examiner finds that the oralprohibition announcedby Walker toWilliams, was in linewith general companypolicyinitiatedfor the Unioncampaign here involved and that the prohibition coveredthe distribution of all kinds of Union material,includingbadges, cards and "literature."Although the prohibition as statedbyWalker waslimited to working time and was thus presumptively valid,the presumptionof validityisovercomeby otherevidenceand Respondent failed "to show that the rule, althoughlimited to union [distribution],was nevertheless requiredinorder to maintain production or discipline."StateChemicalCo..166NLRB No.60;RidgewoodManagementCo.,171NLRB No. 31, TXD,enfd. 410F.2d 738 (C.A. 5).31AswithRespondent'sprintedno-solicitationandno-distribution rule, the oral prohibition announced byWalker to Williams presents a problem of pleading andprocedure."Even if, as Walker maintained,he had adopted the prohibition on hisown, rather than pursuant to overallCompany policyprescribed by higherauthority,itwouldbeanunlawful"on the spot"ruleTheSchwarzenback-Huber Co,170 NLRB No 176, TXD,enfd in pertinentpart 408F 2d 236 (C A 2) 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhen,attheconclusionofAmidon'soriginaltestimony, the General Counsel orally moved to amendthe complaint, he included in the proposed amendment anallegationof discriminatory enforcement of the broadrule.The written motion thereafter filed, pursuant to theExaminer's direction, does not contain any such specificallegation.The memorandum in support of the motion,however, contains the following footnote:Encompassed in the amendment to the complaint isWalker's threat to Williams on April 24, that he couldnotpassoutunioncardssincesuchconstitutesenforcement of Respondent's invalid no-solicitation andno-distribution rule....Respondent'sOppositiontoMotion to AmendComplaint is, in effect, a combined pleading andsupporting memorandum. It does not specifically refer tothequotedfootnotefromtheGeneralCounsel'smemorandum.Althoughgenerallyspeakingbriefsandlegalmemoranda to the Examiner are not part of the "record"(Sec. 102.45(b) of the Board's Rules and Regulations),when the hearing was resumed in this case, onconcurrence of all the parties, both the motion to amendand the supporting memorandum were specifically placedin the record since together they were equivalent to theRespondent'ssingle-documentopposition,which,ofcourse, was also incorporated into the record (as well asRespondent's answer to the amendment of the complaint.)Thus, though the General Counsel's pleading may nothave been the most desirable in form, it is clear thatRespondent was put on notice, both orally at the originalhearingandlaterby thedocumentsfiled,that theWalker-Williams admonition against distribution was inissue.As the evidence discussed above shows, the matterwas fullylitigated,bothWalker and Amidon, Companyrepresentatives, specifically testifying with respect thereto.The evidence did not, of course, prove the preciseallegationthattheWalkeradmonitionconstitutedapplication of a general rule because, as previously setforth, the Company had no such general rule in effect atthe time. But when he first moved to amend, the GeneralCounsel was reasonably relying on Amidon's unequivocalsworn testimony.On the other hand, the General Counsel knew (orshould have known) of the Walker-Williams incident whenthe complaint was filed, since Walker's alleged threats ofwage cuts in the course of the same conversation werealleged in the complaint. Had it not been for Amidon'soriginal testimony, the Examiner would probably havedenied any motion on the fourth day of the hearing toamend the complaint to add an allegation that Walker'sstatements toWilliams constituted the imposition of aninvalidno-distribution rule, even though,as heretoforeindicated,the Examiner so finds.On the record as a whole, the Examiner believes thatRespondent was adequately on notice that the Walkerprohibition of Union distributionwas in issue.Respondentthus was not prejudiced. Further, the matter was actuallyfully litigated. Accordingly, the Examiner specifically findsthat theWalker statements were violative of Section8(a)(1).C. Section 8(a)(5)1.The Union's majuiitya.The crucial dateOnMarch 7 Thomas N. Scarborough, generalorganizer for the Union's International, sent to Frank X.Maness,Respondent'splantmanager,a letter claiming'that the Union represented a majority and offering "acard check with a neutral third person to prove ourmajority status."The letter was sent registered mail,return receipt requested. Scarborough testified that about7 or 8 days after he sent the letter, he received in the maila return receipt which wasnot signedby or on behalf oftheCompany. However, Scarborough testified that thereceipt had been mislaid and could not be found in theUnion's files.On March 14, having received no reply to his letter ofMarch 7, Scarborough filed a representation petition withthe Board.Manesstestified that it was on Monday, March 18,that he received both service of the petition and theUnion's registered letter of March 7. Both documents,introduced into evidence by Respondent, are date-stampedMarch 18. AccordingtoManess,all the Company's mailisdelivered to a Post Office Box in the Canton PostOffice.Mr. Yeakley, Respondent's auditor, or somebodydesignated by him, picksup mail atthe Post Office twicea day - once at about 8:00 a.m., on the way to work,and once about I p.m., on the way back from lunch.AccordingtoManess,theMarch 18 date-stamp wouldhave been placed on the Union's letter and petition byRespondent'sreceptionist, towhom Yeakle) gives themail when he brings it to the plant from the Post Office.Maness testified that he first knew of the Union'sdemand when he received it on March 18, simultaneouslywith service of the representation petition. To support thiscontention,Respondent introduced into evidence aphotocopy of a "Notice of Arrival of Registered Mail,"the original of which is in the files of the Canton PostOffice.This notice shows delivery to Yeakley on March18.On the top of the notice appears the handwrittennotation "2d notice," which, according to Maness, wasplaced thereon by Post Office personnel. On voir direexamination,Maness testified that he had no knowledgeof any "first notice" given by the Post Office and statedthat no inquiry had been made of the Post Office in thisconnection."However, he later testified that whenRespondent was preparing for the present hearing he sentAmidon to the Post Office to secure a copy of the noticeof arrival "so that we could verify the arrival date." Manessthen said that, upon inquiry, Amidon was informed thatthe Post Office had no record of a "first notice."33 Absentany explanation, it appears unlikely that Post Officepersonnelwould mark "second notice" if it had norecord of a "first notice" in its files."His testimony was- "Q Do you have in your possession,or have youever attempted to get the first notice that you were given? A No, sir, wedo not have anything in reference to a first notice, nor does the Post Officehave anything in reference to it I would have to say that I don't knowwhether the Post Office has any reference to a first notice or not,I'm notsure about that.Q. Did you ever check to see if they did' A. No, sir, thiswas the only one that was signed.""His testimony at this point was. "A.Idon't even know that there wasa first notice,sir.... Q.All you know is that when you sent Mr.Amidonto the Post Office to photocopy the notice-A. It had second notice on it.. TRIAL EXAMINER:...Did you ask or instruct Mr. Amidon to inquirelog the Post Office as to whether there had been a first notice,and if so,what had happened to it?THE wrrNESS:We did so inquire,Madam TrialExaminer,and the people informed us that they had no other record, otherthan this right here. MR. ISENBERG:All right, so you were informed thatthere was no other record. THE wirNEss: That's correct " Amidon did not CENTRAL SOYA OF CANTON, INC.Manesswas asked about the mannerinwhichRespondent generally receives registered or certified mail.His reply was, in part:Normally, Madam Trial Examiner, we don't get toomuch registered mail in the first place. The best I canrecall, it's generally when the union is involved andpetitioning for an election. The normal routine, whenthis happens, is for them to place a card in our PostOffice box 551, and then we normally have to take thiscard and present it at the window, sign the receipt andget the letter....This one here, they put a notice in there and whenwe went to the window, then we had to sign for it andreceived it under that manner... .The Examiner is administratively advised that the Board'sRegional Office does not serve representation petitions byregisteredmail." The "second notice," as photocopiedfrom the Post Office records, is signed by Yeakley onbehalfofRespondent.At the hearing, the partiesstipulated that the Union's second letter, dated April 2(discussed below), was sent registered mail, return receiptrequested, and "was delivered or signed for . . . by FrankManess," the addressee of both letters.Yeakley, the mail courier, did not testify, although hemanifestlywas the one person who could have stateddefinitivelywhether a "first" notice of arrival had beenfound in Respondent's Post Office Box. And he couldhave explained why he hadsignedfor the March 7 letterwhereas Maness, who does not go to the Post Office, hadsigned the receipt for the April 2 letter.Itwas admitted that Respondent was aware of theUnion'sorganizing campaign as early as January orFebruary. The Company had previously been through tworepresentationpetitions filed by thisUnion'31 both ofwhich apparently had been preceded by demands forrecognition.The Examiner believes that the evidence, taken as awhole, warrants an inference that Yeakley took a firstnotice of arrival of registered mail from Respondent'sPost Office Box but did not present it at the desk andpick up the mail. Presumptively, as the letter was mailedfrom Atlanta on March 7, it would have been received inthe Canton Post Office on March 8 or 9. Since March 9was a Saturday, and Yeakley does not generally pick mailup on Saturdays,itmay be assumed that the notice wasreceivedbyRespondent's representative onMonday,March 11,and the Examiner so finds." Since Respondentknew of the Union's campaign and does not ordinarilyreceiveregisteredmailother thanUnion demands,Respondentmust be charged with knowledge of thepresent demand on March 11.The General Counsel, however, for the purpose of thisproceeding,does not seriously challenge Respondent'scontention and accepts March 18 as the crucial demandtestify on this question."Maness also testified that the Canton Post Office is not entirelyconsistent in its handling of registered mail. As an example,he pointed tothe fact that the certified letter serving the Examiner's order of November27 on Respondent had been placed directly in its Post Office Box, with theresult that Respondent still had in its possession the return receipt attachedthereto.The files of the Division of Trial Examiners confirms the fact thatno return receipt was received from Respondent,although such receiptswere received for the two copies served on Respondent's counsel."The first,in 1965,was by Allied Workers District Union No. 454,affiliated with the present petitioner and Charging Party."This conclusion would be generally consistent with Scarborough'stestimony that he received the blank return receipt in Atlanta about a weekafter he mailed the demand letter.559date." Accordingly, in determining the Union's majoritystatus, the Examiner will look to March 18, 4 days afterthe cards were received by the Board, as shown by theRegional Office's date-stamp on the backs thereof.38b.The cardsThere is no dispute that the appropriate unit containedapproximately 256 employees.39The General Counselintroduced into evidence some 212 authorization cards.The printed authorization card involved is free ofambiguity.At the top,in large, boldface capital letters isthe caption:AUTHORIZATION FOR REPRESENTATIONUNDER THE NATIONAL LABOR RELATIONACTThe text then reads:Ihereby authorize the AMALGAMATED MEATCUTTERS AND BUTCHER WORKMEN OFNORTH AMERICA, AFL-CIO,40 to represent me andbargain collectively with my employer in my behalf andto negotiate and conclude all agreements concerningwages, hours, and all other conditions of employment.Ihereby revoke and rescind any power and authorityheretofore executed byme, and declare that thisauthorizationsupersedesanyotherwhich I maypreviously have given to any person or organization torepresentme for the purposes above set forth. Thisauthorization shall remain in full force and effect forone year from date hereof.There followlinesfor identification, date and signatures ofthe employee and of a "witness." There is nothing on thereverse sideof the cards except for those which aremail-back cards and accordingly bear the Union's addressand postage.All but a few of the 212 executed cards were placed inevidence during the original hearing and were available toRespondentduringthe6-weekadjournmentwhichoccurred before the General Counsel completed his directpresentation. The General Counsel presented 30 employeewitnesses, including eight who, in addition to executingcards,had solicited cards from other employees. Theevidence shows that during the adjournment Respondent,through its counsel and other representatives, interviewedthecardsigners.''Respondentthenproduced31cardsigners as witnesses.In itsbrief,Respondent directs a variety of objectionsto the validity of the cards as authorization of Unionrepresentation. These objections will now be discussed."In a footnote to hisbrief,the General Counsel,repeating a statementof positionmade at the hearing,said:"Whilenotconcedingthat theUnion'smajority status could not be found prior to the receipt of theUnion'sMarch 7 demand on March 18,it is clear that the Union had amajority during the week endingMarch 23." (Emphasis in the original.)"The details of the evidence concerning Respondent's receipt of thedemand, however,have beenset forthbecause deemed relevant to thequestion of Respondent's goodor bad faith.See discussion below."The tally of ballots for the May 3 election puts the number of eligiblevoters at approximately 256Respondent'spayroll forthe week endedMarch 23 lists277 employees,but it does not disclose how many,if any,are outside the bargaining unit."The mail-back cards designatethe"AlliedWorkers District Union454,A.M.C. & B. W. of N. A., AFL-CIO." The textis identical.There is noquestion as to the identityof the Union.OR appears that all the cardsigners were asked to give interviewsWhilea few may have declined most of them apparently acceded to the request. 560DECISIONS OF NATIONAL LABOR RELATIONS BOARD(1) AuthenticationEach of the cards was authenticated by the signerpersonally and/or the solicitor who actually saw the cardsigned or to whom the executed card was given by thesigner.Board precedent clearly requires rejection ofRespondent's initialcontention that all authorization cardsmust be rejected which except those "witnesses identifiedtheir own signatures on cards." Similarly, there is nomerit in Respondent's attack on 26 listed cards whichwere "not signed in presence of identifying witnesses."'=The Board has consistently held that a card may beadmitted on the authentication of a person who saw thecard being executed or a person to whom the executedcard was delivered.Mc Ewan Mfg. Co.,172 NLRB No.99.All the cards introduced into evidence without thepersonal appearance of the signer were so authenticated.In a few instances, which it is unnecessary to discuss indetail, the solicitors apparently inaccurately testified as towhether a particular card was signed in his presence ordelivered to him already executed. The few discrepanciesof this type are entirely understandable in view of thelargenumber of cards solicited by Wesley Williams,DorothyMartin,EloiseFoster and IreneWilliams.Similarly, the solicitors in some cases could not properlyrecall the cardsigners. This also is understandable becausethe solicitors did not know all the employees personally.The Examiner attaches no significance to these minorerrors except as to two cards, discussed below, on whichthe signatures have not been shown to be genuine.(2) Alleged "forgery"Respondent lists 11 cards under the heading "Cardswith Forged Signatures." The relevant evidence as to eachof these cards is as follows.BessieSetser,calledasawitnessbyRespondenttestified that she told her husband, Leon Setser, he couldsign a card for her "if he wanted to."Called as a witness by Respondent, Martha Holdentestified as follows on cross-examination:Q. I show you the card that you just looked at,General Counsel's Exhibit 4, do you recognize any ofthe handwriting on that card?A. That's my husband's handwriting.Q. . . . And this card was filled out by your husbandafter you asked him to fill it out for you?A. Yes, sir.CalledbyRespondent,Edna Little testified oncross-examination as follows:Q.Was it around that period of time that you toldZula Wilson to sign your name on a card?A. Yes, sir.Q. Did you see her sign the card?A.Well, I was sitting in the backseat and she wassitting in the front seat. I was eating lunch.ssssQ. And you told this person to fill the card out foryou?A. Yes, sir.Thelma King corroborated the testimony of EloiseFoster that King asked Foster to execute a card for her"It should be noted that several of the cards so listed were identified bythe signers as having been signed by them or on their request orauthorization.As is true with otherof Respondent's objections,this list isin part duplicativeof othernumerations.because King cannot write. Foster testified that King hadput her "X" on the card; King denied that. It isunnecessary to resolve this conflict, since there is nodispute that King authorized execution of the card."CalledbyRespondent,CharlieDover testified, ondirect examination, as follows:Q. (By Mr. Strauss): Did someone solicit, ask you tosign a card?A. Yes, sir.Q. Who was that?A. Jimmy Dover.Q.Would you state the circumstances surroundinghis request to you to sign the card?A. He just said they had some union cards to passout and asked me did I believe in a union, and I toldhim yeah, and he asked me did I want to sign one, andItold him I couldn't sign, for him to sign for me.To designate the cards of Bessie Setser,MarthaHolden, Edna Little, Thelma King and Charlie Dover as"forgeries" is, at the least, inaccurate. The persons namedclearlyauthorizedexecutionof the cards and it ishornbook law that "wherever authority is given to sign thename of another to a writing, there can be no forgery." 36Am. Jur. 2d 685.Produced as a witness for Respondent, Julia Newberryidentified her signature appearing on the line of the cardprefixed "Name." The line prefixed "Signature" bore hername in printing. She testified: "I signed my name but Ididn't read the card and I didn't do a thing in the world, Imean, that's all I know."On direct examination by Respondent's counsel, EdniaGoforth testified that she had written her name on the"Name" line of the card, but had not filled in the rest ofthe card or signed on the bottom "Signature" line.Neither reason nor authority supports calling a card a"forgery" because the employee affixed his signature on aline other than that designated "Signature." The facts arethat both Julia Newberry and Ednia Goforth actuallysigned the cards which were placed in evidence as theirauthorization for Union representation.On direct examination by Respondent, Wanda JoyceDover identified the words "Wanda Joyce" on theSignature line of her authorization card as being in herhandwriting.Shebelieved,however, that the word"Dover" was not in her handwriting. Her testimony was.Q. (By Mr. Strauss): You put the words "WandaJoyce" on in your handwriting, is that right?A. Yes, sir, I did.Q. But your testimony is that the word "Dover" wasnot put on this card by you?A No, sir, I don't make my D's or O's or nothinglike that.Q. You're sure of that?A.Well, I'm not sure, I could have been in a hurry,but it don't look like mine. I'm not sure of it. I was ina hurry because we was fixing to go back to work.Q. But you wrote "Wanda" and "Joyce"?A. The "Wanda Joyce" is mine.Thus,employeeDover herselfwroteon the cardsufficiently to establish that it was her act. That somebodyelsemight have completed the name, obviously for the"King's card,however, is being excluded because her name does notappear on the payroll for the week ended March 23. See below. Because ofthis, it is unnecessary to pass on Respondent's contention that King wassubjected to "flagrant abuse and deception"by the solicitor.However,because of the gravity of the accusation, the Examiner believes itappropriate to state that it is not supported by credible evidence CENTRAL SOYA OF CANTON, INC.purpose of adequate identification, scarcely warrants anaccusation of "forgery."Employee Dorothy Martin testified that she had askedJimmie Sue Fosterto sign acard; Foster said she would"be proud to"; Foster took a blank card and about aweek later returned it to Martin filled out. The card inevidence, however, does not appear to be in Foster'shandwriting and Foster, who was called as a witness byRespondent, said that it was not executed by her. ButFoster testified unequivocally that she signed a card atDorothyMartin's request.Her testimony on directexamination was as follows:Q.Were you. . . in February or March 1968, askedto sign a union authorization card?A. Yes.Q. Do you recall who asked you to sign it?A. Yes, Dorothy Martin.Q. And did you sign such a card?A. Yes.She testified further that after executing the card she gaveittoDorothyMartin.And on cross-examination shestated that the card she signed was identical to the one inevidence.It is thus clear that Jimmie Sue Foster did sign anauthorizationcardand gave the executed card to asolicitorfortransmission to the Union. The recordcontainsno explanation of the fact that the cardintroduced into evidence apparently was not the oneFoster signed. It is perhaps reasonable to conjecture thattheoriginalcardwas accidentally lost or somehowmutilated and a duplicate was prepared. Certainly thecard introduced cannot be considered a "forgery" since itaccurately reflected the fact." It is clear that "where onemakes or altersan instrumentingood faith, with anhonest belief in his authority to do so, he is not guilty offorgery. . . . Fraudulentintent isof the essence offorgery." 36 Am. Jur. 2d 695.The authenticity of the cards purportedly signed byWillardRampleyandVioletGravelyisseriouslyquestionable.Dorothy Martin testified that Rampley had signed acard in Martin's presence. Rampley denied that she hadsigned a card.While on the stand, Rampley signed hername on a piece of paper which was then introduced intoevidence by the General Counsel. Although the Examinerdoes not profess to being a handwriting expert, it is heropinion that the signature on the Union card in questionwas not written by Rampley.James Cagle testified that he had given a card toGravely, who returned it to him filled in the next day. Oncross-examination of Cagle, Respondent introduced intoevidence a pre-trial affidavit Cagle had given to a Boardagent. The affidavit stated that Cagle had personally seenGravely sign her card. Cagle testified that he was in errorwhen he gave the affidavit and had realized his error justbefore taking the stand, when he reviewed the cards hehad solicited.Gravely, called by Respondent at theresumed hearing, denied that she had signed a Unioncard. She testified that Cagle had asked her tosign onebut she had refused. She also said that Cagle had hadsome cards in his hand at the time, but she did not takeany. The General Counsel introduced into evidence a sheetof paper on which Gravely had signed her name while a"Having produced Jimmie Sue Foster as a witness, Respond.nt cannotand did not attempt to impeach her or contradict her testimony that shehad signed a card.561witness.It is the Examiner's opinion that the signature onthe card inissuewas not executed by Gravely.In view of the evidence, the Examiner finds that thecards of Rampley and Gravely were not shown to be validand therefore they will not be counted in determining theUnion's status.4S However, the evidence clearly establishesthe authenticity of the nine other cards which Respondentdescribes as bearing "forged signatures."(3) Failure to read cardsRespondent's brief next lists 43 cards which it arguesshould be disregarded as "Cards Not Read Before TheyWereSigned."Respondentcontendsthattheunambiguous language of the card is not afforded majorsignificance "when an employee has not read the card."In support of this contention, Respondent cites twoBoard decisions.These do not support Respondent'sposition. InJas.H.Matthew & Co.,149 NLRB 161, 162,theBoard rejected a card because the employee was"unable to read and he signed his card only because unionadherents soliciting him, who did not read the card tohim, told him that the purpose of the card was to bringabout an election." Similarly, inTrendMills. Inc.,154NLRB 143, some cards were rejected because thesigners"did not read the cards, and authorized other employeesto sign on their behalf after being told merely that thecards would be used to secure an election in the plant"and others were told "that theonlypurpose of the cardswhich they signed was to authorize the holding of anelection.".Respondent here was afforded full opportunity toestablish any representations that had been made to theemployees when their cards were solicited. Indeed, duringthe six weeks' adjournment of the present hearing, afterall but two of the cards had been introduced into evidence,Respondent's counsel addressed the assembled employees,and employees and ex-employees whose cards had beenintroducedwerelaterinterviewedindividuallybyRespondent's counsel and/or other representatives.Amimeographed questionnaire form was used, on which theinterviewers noted the employees' answers to specifiedquestions, including inquiry concerning the employees'subjectiveunderstandingof the cards, but, perhapssignificantly, not inquiring whether the person read thecard. Despite this procedure, Respondent now lists only 13"unread" cards which are claimed to be "invalid becauseof signer's understanding of card's purpose." Thiscontrasts with the total of 9206 "cards not read before theyweresigned."Thesefiguresstronglyconfirm theconclusionthatfailuretoreadacardbearsnodemonstrable relationship to the accuracy or completenessof the signer's understanding. 47"At thehearing,Respondent's counsel requestedthat thesecards "andany other matters similarwhichmaycome up" bereferred "to theDepartment of Justice for investigation." The Examiner leaves to theBoard a determinationof whether the evidenceconcerning these cards orother inconsistencies and conflictsin the evidence, some ofwhich havebeen set forth in this Decision,warrant investigationby the Department ofJustice."The figure 92 representsthe 43 cards specifically listedplus "all cardsidentifiedby Irene Williams,"which Respondent contends"should bedisqualifiedbecause of her testimonythatnone of the individuals shesolicited read the card before signingit."WhileIreneWilliams did testifythatshe "didn't seenone of them readingthe cards," she later said that"Lotsof them"had "glancedover" the cards but shedid not "knowwhether they was reading it or not ""As is shown below, the record,including Respondent's offers of proof,fails to establish any substantial misunderstanding. 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs recently said by the Board inMcEwenMfg.. Co.,172 NLRB No. 99,fn. 33:. in the absence of evidence that they were preventedfromdoing so,we find it immaterial that a number ofthe employees herein testified that they did not read thecardbeforesigning it.Inany event,itseemsinconceivable that in a campaign as vigorous as thatcarried on in this situation by both the Union and theRespondent the employees would be unaware of thenature of cards that were being distributed and theywere being asked to sign. ..While evidence that anemployee had read the card would obviously buttressthe presumption that a person knows what he is doingwhen he takes the affirmative step of signing a card, theconverse is not true. Perhaps the most obvious andusual reason for a person's not reading a card (or, inthe case of an illiterate, for not having it read to him)before signing is that he is familiar with its terms andpurpose.The following analysis of the evidence concerning someof the unread cards listed by. Respondent providesdemonstration, if any is needed, that an employee's failureto read the card signifies nothing as to his understandingor intention.Georgia Barron admittedly did not read the card shesigned. But Barron was one of the nine employees who onApril 23 left work rather than remove their Union badgesand continued thereafter to wear the badges up to thetime of the election.IreneWilliams,another"non-reader"whose cardRespondent would have the Examiner disregard, was oneof the Union's organizingcommittee and a chief solicitor,being responsible for over 50 of the cards introduced intoevidence. She testified that she did not need to read thecard because"Iknowed it was." In soliciting cards, IreneWilliams asked the employees if they would like to sign a"union card" and told them that it was "for representingthe Union."Respondent also listsWilliamMontgomery.In answertoa question by Respondent's counsel,Montgomerytestified that he did read the card before he signed it. Inany event, he was the solicitor for about nine other cardsand testified that in soliciting he told each employee "thatIwould like for her [or him] to fill out a card to helpbring in the Union so we could have better workingconditions." He denied that any mention was made of anelection.Respondent also challenges the card ofDorothy Martinbecause she did not read it before signing. DorothyMartin also was a solicitor,being responsible for some 14cards. She testified that in soliciting she mentioned higherwages and better working conditions and, when asked,said she did not know whether they would have anelection- "that we were just trying to get enough cardssigned to see if we could get the Union." Similartestimony was given byHazel Whitewho authenticated 11cards that she had solicited.Respondent also listsDoris Fennell.Fennell did testifythat she did not read the card, but she also testified thather card was solicited by Dorothy Martin, who said onlythat "they were trying to get the union in" and did notmention an election.BeulahHollowayalso failed to read the card, except"the top of it up there where it said Union." Oncross-examinationbyRespondent'scounsel,Hollowaytestified:A.Well, [Helen Abernathy] just asked me if I wouldsign a Union card. She said, "I have some." And Isaid,"Yeah; whenever I get time." So then after awhile, then, I happened to be in the bathroom, and shecome in the bathroom, and she asked me if I wouldsign it,and I said, "Yeah," so she handed it to me andI signed it.Q. Did Helen say anything about an election whenshe gave it to you.A.No; huh-uh. That wasn'tmentioned.All sheasked me was would I sign a Union card and I told herYes. That's all that was asked.Jimmy Weaver did not read the card because he cannotread very well. However, Cagle explained the card.Weaver's testimony was:Well, [Cagle] just said that they wanted to get that inand it would be better working conditions, and that'sabout all, you know. We talked about first one thingand then another.Q. Did he say anything about an election?A. No, sir, if he did I didn't hear a thing about it.Martha Holden, a witness for Respondent, testified thatthe person who gave her a card did not say anythingabout it at the time. Holden took the card home, whereher husband executed it for her at her request. CounseldidnotattempttoinquireconcerningHolden's"understanding" of the purpose of the card and made nooffer of proof in this connection.RachelWoodall,anex-employee,calledbyRespondent, testified that she had not read the card. Ondirectexamination,Woodall indicated that IreneWilliams, the solicitor, had told her only that the card wasforthepurposeofsecuringanelection.Oncross-examination, however, Woodall testified as follows:Q. Did [Irene Williams] say anything to you aboutgetting better working conditions in the plant?A. Yeah, like maybe, you know, uniforms furnished,or something like that, but I just can't remember.On further cross-examination, she disclosed that she hadbeencalledintotheplantandrequiredtoseeRespondent's counsel; in her words, "we all, the ones thatsigned them had to talk to him." She then testifiedconcerning her interview by Respondent's counsel asfollows:They just asked me if I signed it and why, about thework. I remember telling them it was on account of thebetter working conditions and just a few little things.Thereafter Respondent's counsel was sworn as a witnessand identified notes of an interview with Woodall. Thewritten and oral evidence showed that at the interviewconducted by counsel on December 11, in answer to thequestion: "Was anything said to you about the purpose ofthecardbeforeyou signed?",Woodallhad said"Conditions would be better" and on December 19, theday on which she testified, she told cocounsel that "Theyneeded so many cards to get an election." On Decemberl l she had answered "No" to the question: "Were youtold at any time that the Union would use your card toestablishaUnion in the plant without an election?"However, on December 19, Respondent's co-counsel, onreinterview, crossed out the "No" and wrote: "Told ifthey got enough would not need election." Thus Woodall'sfailure to read the card did not prevent her securingaccurate information, as revealed in her statement toRespondent's counsel. CENTRAL SOYA OF CANTON, INC.563Ironically, at one point Respondent's evidence tended toestablish that "reading" was far from a guarantee ofreliability.Respondent called Ruth Benefield as a witness.When, on direct examination, Benefield testified that shehad signed a Union card and identified her signature,Respondent's counsel, claiming surprise, was permitted tocross-examine her. The cross-examination disclosed thatshe had been interviewed by Respondent's representatives,who recorded her answers to the questionnaire, which shethen signed. She testified:Q. And before you signed this piece of paper, wereyou asked to read it?A.Well, I don't actually remember, but he got upand come over there where 1 was at and went over itwithme and said he wanted to know if it would beright.And then I was scared and I didn't know whatwas coming onso I sat there before I signed it, andso, finally I signed it. They went over it with me, yes.The "surprise" expressed by Respondent's counsel whenBenefield acknowledged her signature on the card wasapparently based on a notation on the questionnairereading"The signature on the card is not mine." [sic]However, the interview report also states that she "saidshe did" sign a Union card "at plant cafeteria" and thatother people were present when she signed. Her signatureon the interview form appears to be in the samehandwriting as the two on the Union card."Multiplication of examples of "unread cards" wouldserve no useful purpose. Suffice it to say that nothing inthe present record casts any doubt on the propriety ofascribingno decisive effect to the bare fact that anemployee did not read the Union card before he signed it.(4) "Election" talkRespondent next lists 25 "Cards Invalid Because of'Election'Talk."Apparentlyadvertently,Respondentrefrains from presenting the issue as revolving around thepresence or absence of misrepresentation by the personssoliciting cards.Respondent says: ". . . the Board nowlooks to 'the totality of circumstances surrounding thecard solicitation' to determine whether the card wassigned 'for no purpose other than to help get an election.'Levi Strauss & Co.,172NLRB No. 99, fn. 7." Thistruncatedquotation fromLeviStraussmisstates theBoard's rule. The Board has held that the validity of acard depends not on thesigner's intentionbut rather onwhether the surrounding circumstances "add up to anassurance to the card signerthat his card will be used forno purpose other than to help get an election." (Emphasissupplied.) In the text ofLevi Straussthe Board explicitlyrepeats its long-held view that "the fact that employeesare told in the course of solicitation that an election iscontemplated, or that a purpose of the card is to make anelection possible, provides in our viewinsufficientbasis initself for vitiating unambiguously worded authorizationcards on the theory of misrepresentation." (Emphasis the"Benefield'sambiguousstatementsrecordedonRespondent'squestionnaire serve as a graphic demonstrationof the wisdomof placingmajor relianceon the indisputable act of signing an unambiguous card. Inaddition to the questions and answers noted in the text,the followingappear:"[Q.]Wasanything said toyou aboutthe purposeof the cardbeforeyou signed? [A.] To get betterwork& Co. wouldn'tpush around. ... [Q.] Were youtold that thepurpose ofsigning the card was to get anelection'? If so, whatwas said andby whom? [A.] Could signcard but notvote for Union.... (Q.] What wasyour understandingof the purpose forwhich the card wouldbe used? [A.] They justkept at me."Cf.N.L R.B. vSouthbridgeSheet MetalWorks.380 F.2d 851 (C A. 1).Board's.) It certainly is not the law that an authorizationcard is rendered invalid by the mere fact that the word"election" or "vote" may have been used in conversationbetween the solicitor and signer thereof. To quote againfromLevi Strauss...We perceive no valid reason for refusing in acomplaint proceeding to accord the usual probativevaluetounambiguous authorization cards simplybecause, at the time it still thought it might have a fairelection, a union may have stressed the election use ofthe cards rather than the alternative use to which theywere later put.The Examiner credits the testimony of the solicitorsthat generally they did not mention an "election" inseekingcards.However,exceptwhereotherwisespecificallystated, the accuracy of the testimony byRespondent' witnesses will be assumed for the purpose ofthe following analysis of individual cards.Ted Teems testified originally that at the time he wasgiven the card, Cagle, the solicitor, said, "That it was tohelp get the union in." In answer to the next question,Teems testified that Cagle said "There would be anelection if there were enough cards signed." Teems readthe card before he signed it. There is no suggestion that hewas told, expressly or impliedly, that the only purpose ofthe card was to secure a Board-conducted election.Bryan Lawson has minimum literacy Before he signedthe card, he read it and his wife read it aloud to him. Hesigned the card and his wife filled it out. Wesley Williams,the solicitor, told Lawson that "it represented the Unionand that there might be an election." In reply, Lawsonsaid to Williams: "I wanted - I'd sign it, that I wantedto represent the union is why I signed it." On thisevidence, there can be no doubt of Lawson's havingknowingly designated the Union as his representative.Leon Setser askedWilliams for a card to sign.Williams testified:Q. Did you say anything to this man when you gavehim this card?A. No, sir; he just asked me for a Union card, and Ihanded him one. Re said, "I'm going to take it homeand hand it back in 'the morning." I said, "0. K."A. And he said the election was no good, and that'swhat they all say. He wouldn't have took one if -Q. He said the election was no good when you gavehim a card?A. No, sir. I said he knew an election wouldn't helpdown there because it never would come in with anelection.Q. What wouldn't come in with an election?A. The Union.*****Q. (By Mr. Strauss) Can you explain any furtherwhat you mean when you said that this man knew thatan election was no good?A.Well, they tried twice, and he told me severaltimes the election won't help any.Q. And you talked about elections?A. No, sir; I didn't mention that. He done told methat.He said, "If they go to an election, it will notcome in." I said, "I don't know about that." That's thewords he gave me two or three days before this. 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis evidence hardly shows any "misrepresentation" madeto Setser which would cast doubt on the validity of hiscard as an authorization for Union representation."William Jack Cannon, who cannot read or write,similarly indicated that he was not signing a card tosecure an electionHis card was executed at his request byWesley Williams, who testified:Ifilled[Cannon's] card out and asked him if heunderstoodwhat it was and he said, "Yes, sir;representing the Union," because everybody had beentalking about it. He said, "If we have an election, itwouldn't be no good " So I fixed it.According to DorothyMartin,asolicitor,HelenAbernathy and Julia Newberry asked Martin, after theircards had been executed, if there was going to be anelection and Martin replied that she did not know.S° JuliaNewberry was later called as a witness by Respondent andat that time was not examined concerning any" `election'talk" attendant upon her signing the card She gave noindication that any "election" representations had beenmade to her. Abernathy was not called.Joanne Dodd read her card before she signed it at therequest of Dorothy Martin. Martin told Dodd that thecard was to "get better wages" and the purpose of thecard "was for the Union." Dodd testified:Q. Did [Dorothy Martin] say anything at that timeabout an election`"A Yes.Q. What did she say?A. She said to get better wages.Q. Well, what did she say about an election?A. Well, she said there would be an election.Q. That there would be an election?A. (Witness nods affirmatively.)Q. Later on?A. Yes.But atanother point Dodd was asked whether she hadvoted in the Board election on May 3, to which questionshe replied. "I don't remember. I voted February 6th."February 6 is the date appearing on her card.It is thus obvious that Dodd's card was not signed inreliance on any representation that it would be used solelyto secure a subsequent Board elections'Kenneth Lanier Chambers testified that Cagle, thesolicitor, told him the card "was to vote the Union in forbetterworkingconditionsandbetterpay."Inamplificationof the word "vote", Chambers testifiedwithout objection:Q.Was the signing of that card itself a vote for theUnion?A.Well, that's the way I understood it. I don'tknowRespondent did not cross-examine Chambers."Larry H. Hindman signed his card at the request of aMr. Taylor, who read the card to Hindman. Hindman"Leon Setser also executed a card on behalf of his wife,with herpermission"MartingavesimilartestimonyconcerningWillardRampleyRespondent does not include Rampley's card in this list because, as seenabove,Rampley denied having signed any card"Dodd's card,however,is being excluded because she does not appear tohave been in Respondent's employon March 18"His testimony would meet the rigid standards prescribedby the FifthCircuitsince it demonstratesthat Chambers "did, in effect,do what hewould have done by voting in a Board election"N L R Bv.PetersonBros.342 F 2d 221, 224, reaffirmedinN L.R B v. JM. MachineryCorp.,410 F.2d 587 (C A. 5)testified:Q.What did Mr Taylor say when he gave you thecard?A. He asked me to sign it; would [ loin the UnionQ. Did he tell you what the card was for?A. He said we would get higher wages in the plantwith the Union.Q. Did he say anything about an election?A Yes, sir; he asked me would I vote for it.Hindman then testified:Q. (By Mr. Rolnick) On cross-examination youmentioned something about a vote I would like you toexplain for us, if you will, what you mean by "vote."Whether this is to be an election, or whether this is tobe the signing of the card as a voteA He just asked me would I vote for it when theelection come.Q (By Mr. Rolnick) When you signed the card, wereyou told at that time that the only purpose for signingthat card was to get an election?A. Yes, sir.Q Were you also told that you were signing the cardto get better wages and working conditions?Although, in answer to a leading question put by theGeneral Counsel, Hindman did state that he had been toldthat the only purpose of the card was to obtain anelection, the general tenor of his testimony was prounionand bespoke a commitment for the Union inherent in theact of signing the card. Like Joanne Dodd and KennethChambers, Hindman appears to have equated the signingof the card with "voting" for the Union. It cannot beconcluded thatHindman's card was induced by anymisrepresentation that its only purpose was to support apetition for a Board election.JamesCagle testifiedasfollowsconcerninghissolicitation of the card executed by Billy West:Itold him it would help our wages, and betterworking conditions.He asked me when the electionwould be, and I told him that there would be noelection, if we got enough cards....On cross and redirect examination Cagle enlarged uponthese statements. He later said that he could not positivelyrecallwhether West had actually asked about an election.However, Cagle remained adamant that several employeesasked him when the election would be held and heconsistently told them "we wasn't looking for an election,we were looking for representation .1153Charlie Dover, called by Respondent, testified that hisnephew, Jimmy Dover, asked him if he believed in theUnion and wanted to sign a card. Charlie replied in theaffirmative and asked Jimmy to execute a card for himbecause Charlie could not write On direct examination hesaid that Jimmy told him the purpose of the card was"[t]o have an election to bring in a union." On redirectexamination he testified:"Cagle's testimony was consistent with the pre-trial affidavit he hadgiven to a Board agent and which Respondent introduced into evidence forthe announced purpose of impeachment The relevant paragraph of theaffidavit reads "Some of the people asked me when the election was goingto be, and I told them that if we get enough cards signed there will nothave to be an election. I did not tell anybody that the card was for anelection, but if there was an election it would probably be in two or threemonths " CENTRAL SOYA OF CANTON, INC.Q. Did [Jimmy] say that the only reason he wantedyou to sign was to get an election?A.He dust asked me did I believe in [the Union],and I told him yeah.ElizabethRay, called by Respondent, testified asfollows concerning her executing a card:Another girl [" ] and I were in the plant cafeteria, andRed Williams and Irene Williams were getting ready togo home and they asked me hadIsigneda union cardand I said "no," and they said did I want to and I saidyes.And so we went out to their car and she gave meone and I signed it.Q.Do you recall anyone telling you what thepurpose of this card was? ...THE WITNESS: It was to have an election, to see if theUnion could come in, better working conditions, andall.Ray testified that Irene Williams had asked her to sign acard "so we can hold an election for the Union to comein.,,However, Ray further testified, without objection:"Just better working conditions, that was the main reasonI signed it, not for the higher wages or anything.""Lula Dover, a witness for Respondent, testified that,because she cannot write, she had Eloise Foster execute acard for her. On direct examination Dover described thecircumstances as follows:A.Well, we was just talking about the Union andgetting the election for the Union.Q. Who was talking?A.Me and Geraldine Dover, Wanda Dover andsome colored girls.THE WITNESS:Well,were just talking about theUnion, and so they was allsigning cards,and I did too.Q. (By Mr. Strauss): Do you recall anyone tellingyou the purpose of the card before yousigned it?A. Yes, sir. It was to get an election for the UnionQ. And do you recall who told you that?A. No, we were just talking.On cross-examination, however, Dover testified:Q. Who was it that asked you to sign the card?A. . . . They didn't say, ask me, they just had themthere and so I thoughta union mightbe a pretty goodthing, so I justsigned it.Q. Now,at the time that she askedyou tosign thecard,was anything said about getting better wages,betterworking conditions in the plant?A.Yeah.We was all talking about we might getbetter wages and things.Q. At the time that this woman spoke to you, didshe say anything to you about an election?A. No. We just --Q.... Did she tell you that she was representing theunion?A. No.'The other girl was identified as Patricia Cornett,whose card is dated aweek before Ray's. Cornett did not testify."Respondent's counseloffered toprove that,had Ray been permitted toanswer a question as to her understanding,she "would have testified that itwas her understanding that the purpose of ... her signing the card, was toget an election.And itwas also her understanding that the card would notbe used to bring the union into the plant without an election."565Q. Did she tell you that she was trying to get theunion in the plant?A.Well, yes, sir, she was talking about getting theunion inthe plant, and giving out the cards. 96James A. Barron, Jr., also called as a witness forRespondent, testified on direct examination that WilliamMartin asked him to sign a card. Barron proceeded asfollows:A.The only thing told me was that they wasrepresenting the union, sir.Q.Would you recall, or can you recall whetheranything else was said about the purpose of this card.A. They said we'd get it for a voting.Q Get it for a vote?A. They said they wanted to bring it to a vote.On cross-examination, Barron said he thought that insoliciting the cardMartin had said something about theUnion's trying to help get better working conditions.-On direct examination by Respondent's counsel, RuthChampion testified that she could not recall who hadgiven her the card and asked her to sign it. She furtherstated that she did not "remember that they said anythingto her at that time." Counsel then asked whether anythingwas said to her at any other time, to which the witnessreplied: "Well, there was talk among the people, dust talk,wanting to sign the cards." Toward the end of hercross-examination,shesaidshedidnot"rememberanything that was said" and did not remember whetherthe person who solicited her card had said anything. At notime did Champion testify that she had been told that thepurpose of the card was to secure an election.S"On direct examination by Respondent's counsel, BettyH. Crowe testified that Irene and Wesley Williams hadbothasked her to sign Union cards on numerousoccasions. IreneWilliams had given her the card shesigned.According to Crowe, Irene Williams "just told methat it was for the purpose of trying to get an election tosee whether the union would come into the plant." Oncross-examination, however, Crowe was unable to recallmuch of the conversation because, as she said, she was ina great hurry to meet her husband at the time Irenestopped her. Crowe was in so much of a hurry that shequickly signed her name twice on the card and had Irenefillout the rest. Crowe conceded, however, that all thetime she was signing the card and apparently providingthe necessary information, Irene continued to talk to her.Crowe then said that to the best of her recollection Irene"was talking about working at the plant. Talking aboutwhat changes the union would make, and so on and soforth, but I can't remember much about what changes shesaid there would be."59"Respondent's counsel offeredto provethatif thewitness had beenpermitted to testifyas toher understandingof the purpose of the card, shewould have said that it was "to get an election,and she understoodfurther,that the card would not be used to bringthe Unioninto the plantwithout an election."The Examiner askedcounsel ifthe word "election"as used inhis offer of proof referred specificallyto a Board-conductedelection. Counsel replied"No, I don't meanan NLRBelection, I mean anelection I don't know whether she wouldsay NLRB election or not ""Respondent's counsel offeredto prove that, if permitted,Barron wouldhave testified that his understanding of thepurpose of the card was- "Toget the union in by a vote."Counsel disclaimedany offer to prove thatBarron referred specificallyto an NLRBelection."On the General Counsel's objection, the ExaminerstruckChampion'stestimony that"theywere wanting us to sign wherethey could have anelectionwas my understanding."Respondent's counseloffered to provethat,ifpermitted,the witness would have testifiedthather understandingof the purpose of the card was. "To havean election.""Counsel offered toprovethatCrowe wouldhave testified that she 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDMary Holcombe testified on direct examination thatStellaChatten(who is no longer employed byRespondent) gave her the card and at thetime"asked meif I wanted a union card, I think, if I was for the union orinterested in the union." Holcombe replied that she didnot know, but took the card. She then testified thatChatten told her "that they were going to try and vote aunion in."Holcombe had the card in her possession forabout three weeks before she signed it and turned it in.Although she testified that she did not sit down and readthis card, she acknowledged that she had probably readother cards, including the cards used by this Union at theGold Kist plant, where she had previously worked. Oncross-examination by Union counsel, in explanation of thedelayof some three weeks between receiving andexecuting the card, Holcombe testified:A.Yes, I was concerned, I just wasn't sure, youknow, as to whether I wanted to vote for theunion orwhether I didn't. I was just sliding around until I madeup my own mind.Q. Then it was not until you made up your ownmind that you were for the union that you signed thecard?A. Yes. [60 ]James H. Crowe testified that he got his card fromEddieMartin, who told him "That [i]t wouldbring anelection for- In other words, where we could have anelection later."On cross-examination by the GeneralCounsel, Crowe said he had read the card beforesigningit.The cardis signedbyWesley Williams aswitness andWilliams testified that he solicited Crowe's card. Williamsalso testified that Crowe had read the card beforesigning.The Examiner believes that Williams' is the accuraterecollection. In any event, it cannot be found that thesolicitor,whether Williams or Martin, misrepresented thepurpose of the cardas beingsolely to secure anelection."Helen McClure, on directexaminationby Respondent'scounsel, testified that she had signed a card at the requestof Irene Williams. Her testimony then continued:Q....Now when Irene Williams gave you this card,what did she say to you?A.Well, she wanted me to sign this card, you know,if I wanted to, where they could help, you know, getseveral cards together where we could have an electionlater on, and everything.Q. Did Irene Williams talk to you aboutan election?A. No, we had talked about it, you know, there atthe plant and everything. She talked to me about it,you know,someof them had and then her too, and shewanted to know if I would, you know, sign.Q. Yes?A. And I told her, well, I'd think about it. And thenthat afternoon I told her that I would, you know, signit.Q.Well, specifically,what did Mrs. Williams saywas the purpose of this card that you signed?A. Well, where later on we could havean election.See, if we got several cards, just a few probablywouldn't do no good, but if we could get several cardssigned, then maybe later on we could havean electionand everything.understood the purpose of the card was "To help get an election.""Respondent's offer of proof as to Holcombe was that if she had beenasked"as to her understanding of the purpose of the card she signed, shewould have said. `There would have to be a vote.' ""Respondent offered to prove that,ifpermitted,Crowe would havetestified"that it was his understanding that the purpose of the card whichhe signed was 'To get an election.' "AlthoughMcClure's testimony was, in the words ofRespondent's counsel, "confusing," she appears to havetestified that all the "election talk" occurred after shesigned her card. She had voted in two previous elections,but on neither occasion had she signed a card. In thisconnection she testified:This is the first time I ever signed one, and that'sthe reason I took my time about signing it, because Ihad never, you know, and I had never worked underone, and I didn't know anything aboutit.... 61Estell Sweat could not recall from whom she had gother card or who had asked her to sign. When asked byRespondent's counsel on direct examination what hadbeen said when she obtained her card, Sweat replied:Well, I don't know whether it was the one that give thecard to me that said it, or who it was talking, there wasso many running around, you know, for that, trying toget it in, somebody, though, told me that it was to getthe union in at the gate, I think, so we could have anelection.She could not recall whether anything had been said toher at the time she got the card. She took the card homeand turned it in, executed, the next day."Mary Lois Ghorley, testifying on behalf of Respondent,stated that she had received her card from W. T. Wright.On direct examination she said:Q. Now when Mr. Wright gave you the card, did hesay anything?A. I don't remember.Q. Did he explain the card to you?A. Nothing only just an election.She conceded that she "knew it was a union card" andthat she had signed a Union card before." At first shewould recall nothing more that had been said to her. Buteventually she recalled that Wright had spoken of gettingbetter working conditions but she did not remember whenhe did so.66Rachel Woodall's testimony has been discussed above.The evidence shows that Woodall informed Respondent'scounsel that she had been "told if they got enough [they]would not need election. "66Mary Alice Cronin testified that she had been givencards by Wesley Williams and Elizabeth Wright, both ofwhom asked her to sign "so they would have an election.You know, where they could get an election for theunion. To have an election with the company . . . where"Respondent offered to prove that McClure would have testified"that itwas her understanding that the purpose of the union authorization card shesigned was: 'To get the union in by a vote.' ""Respondent's offer of proof in this instance was that Sweat understoodthat the purpose of the card was: "To get union down here to get anelection,so it could be voted in ""Under cross-examination,Ghorley became visibly upset and succumbedto tears. The Examiner rejected the contention by Respondent's counselthat the witness was being"badgered" and here reaffirms that rejection."Respondent offered to prove that Ghorley would have testified that sheunderstood the purpose of the card to be: "To vote the union in.""Counsel for Respondent offered to prove that Woodall "would havetestified that her understanding of the purpose of the card which she signedwas exactly as it appears in my handwriting on Respondent's Exhibit 15."Counsel's reference is to the statement"Get so many to have an election"in answer to the question"What was your understanding of the purposefor which the card would be used?"However,counsel does not refer to heranswers to prior questions in the questionnaire, discussed above, whichestablish that she was fully and correctly advised of the purpose of thecard. CENTRAL SOYA OF CANTON, INC.567they could get an election, to vote for the union." Shemisplaced the first of these cards and signed thereplacement given her. She further testified that Williams"said it would better us, that we would get a raise andmore help, you know, if we had been there longer, ourjobs, apply for, you know, if we wanted it." At that pointshe said she did not recall whether Williams had madethese statements before she signed the card, but she hadearlier testified that it was "after we signed the cards"thatWilliams had spoken about trying to get betterworkingconditionsAlthoughCronin's testimony issomewhat confused, the Examiner finds that she was toldthat the card was, in Cronin's words, to "get an election,to vote for the Union."67HazelWofford testified that IreneWilliams had toldher that the purpose of the card was "just to get anelection" and that Wofford's signing the card would notmean that she had to vote for the Union at the election.Wofford conceded that Williams had also spoken of betterwages and working conditions but maintained that suchstatements had been made after Wofford executed thecard 68While the Examiner was not favorably impressedbyWofford's demeanor, the accuracy of her testimonywill be assumed. Accordingly, her card will not be deemeda valid authorization of the Union.Bertha Ray testified that three people repeatedly askedher to sign a Union card and consistently told her it wasto secure an election. According to her, no other reasonfor the card was ever mentioned and she did not read thecard She further stated that at least two of the solicitorsassured her that she would not have to vote for the Unioniftherewas an electionAssuming the truth of thistestimony, the Examiner will find the card invalid becausesolicited on an implied representation that signing it didnot amount to authorization for Union representation.69Analysis of the 25 cards which Respondent alleges were"invalidbecause of 'election' talk" shows two (HazelWofford's and Bertha Ray's) as to which a finding iswarranted that they might have been induced by anexpress or implied representation that their only purposewas to secure an electionInadditiontothecards specifically enumerated,Respondent contends that all cards solicited by DorothyandWilliamMartin should be disregarded because of" `election' talk."Scarborough, the Union's general organizer, testifiedthat in instructing the employee-solicitors he "made itvery clear to all of them that these cards were beingsigned for union representation, for wages, hours andworking conditions " He told them that he wanted 80percentof the employees signed, and then he wouldrequest recognition and offer the employer an independentcard check He stated that the question of an election hadbeen raised by solicitors but he "told them absolutely iot.We were after recognition with a majority of the cards."The organizing campaign was initiated by WilliamMartin, who telephoned Mary Katz, a U.iion organizer,for help in getting the Union into the plant to securebetter wages and working conditions. Katz spoke to a fewof the employees at the home of one of them. Dorothy"Counsel offered to prove that Cronin would testify that she understoodthe purpose of the card to be"To get an election ""Respondent offered to prove that Wofford would have testified that sheunderstood the purpose of signing the card was"So that we could vote onthe Union.""Respondent's counsel offered to prove that,ifpermitted,Bertha Raywould have testified"that it was her understanding that the purpose of thecard she signed was 'To have an election to bring it to a vote' "Martin testified that Katz asked them "did we want to tryto get the cards signed, to see if we could get the Union "Katz did not speak to them about an election. Martintestified thatKatz instructed them, in soliciting cards,simply to tell the employees that she "was trying to get aUnion for better hours and better pay." Martin testifiedthat she followed these instructions. She did not mention apossible election, and, if asked whether there would be anelection, she replied that she did not know.William Martin is functionally illiterateHis testimonyindicates that he believed that the signing of the card itselfconstituted "voting for" the Union, as is shown in thefollowing excerptsA. . . I told them that it was for the Union for anelection, to get the Union in. As to whether it was forthe election, or just how it was, I don't remember, but Ido believeI took it for granted they ought to knowwhat they was for. They was fo, the Union.Q You told them it was for the Union?A. For the Union.Q Did you tell them at any time that the onlypurpose of these cards was to get an election?A No; I didn't.A.Well, I told them it was for the Union. Therecould be an election - or for the Union. I figured theyought to know what it was for They had been throughitbeforeAnd I just figured they ought to know what itwas for. I don't remember what it was I talked tothemQ.What do you mean when you say they had beenthrough it before?A. Well, they had had two tries at it beforeQ Two elections?A. I don't know - I reckon it would be electionsThey had tried it.****Q Did you go up to some -- to these people andsay, "Here is a card" Is that what you said9A.Well, like I just told you, I don't rememberexactly. But I do know they had been through it beforeand they were supposed to know what it - I figuredthey knew what it was all for, anyhowIn a pretrial affidavit given to a Board agent, WilliamMartin had saidIhad some blank cards that I got from Mary Katz, andIgave them to employees in the plant and asked themto sign them I ain't for sure what I told them, but Ithink I told them to sign the cards for a majority to getan election.WhileMr Martin's testimony was not a model ofclarity, it would be impossible to conclude thatthe nineemployees whose cards he authenticated were misled byhim into thinking that the cards could be used only tosupport a petition for an election. Respondent producedonly one of these nine cardsigners.The Examiner finds that no misrepresentation has beenshown warranting rejection of the cards solicited byWilliam Martin.In general, the evidence indicates that the major appealmade to the employees was the prospect of better wagesand working conditions through the Union The solicitorsdidnot take the initiative in mentioning a possibleelection.However,thereappearstohavebeen 568DECISIONSOF NATIONALLABOR RELATIONS BOARDconsiderable speculation among the employees themselvesas to the possibility of an election. Such "election talk"arose from the fact, heretofore mentioned, that there hadbeen two Board elections at the plant within the previoustwo years This history may well have led some employeesto anticipate that the current campaign might result in anelection.By the same token, the past experience led thesolicitors,on instruction by the Union organizers, torefrain from promising or predicting a Board-conductedelectionAlthough there were over 200 signed cards inevidence, only two cardsigners said they had been assureda future election at which they could vote against theUnion despite their having signed cards 70On all the evidence, the Examiner concludes that onlythe cards of Hazel Wofford and Bertha Ray may bediscounted as having been influenced by misrepresentationas to their purpose.(5) Subjective understandingRespondent next lists 18 cards allegedly "InvalidBecause of Signer's Understanding of Card's Purpose "Most of this list is duplicative of that just discussed As toeach of the 18 cards, the Examirer refused to permitRespondent's counsel to ask his witness the question"What was your understanding of the purpose of the cardyou signed?" and counsel then proceeded to make an offerof proof as to what the witness would have replied. Undertheheading "Card Signer's Understanding of Card'sPurpose Not Allowed to be Shown," Respondent laterlistsfiveadditional cards which it is claimed should bedisregardedRespondent objects to the Examiner's rulingthatcounselcouldnotcross-examine theGeneralCounsel's card witnesses concerning their understanding ofthe purpose of the cardsThe Board consistently rejects "proof of subjectiveintent",holding that "in the absence of clear proof offraud or coercion, full effect must be given a clearauthorization card regardless of the subjective state ofmind of the signer "Levi Strauss & Co , supra, 172NLRB No. 57 See alsoMcEwen Mfg Co, supra, 172NLRB No. 99,Aero Corp ,149 NLRB 1283, 1291, enfd363 F.2d 702 (C.A D C ), cert. denied 385 U S. 973 71Although the Examiner is bound by Board rulingsrather than contrary rulings by Courts of Appeals, it maybe noted that the Second Circuit, which has not beenparticularlyhospitabletotheBoard'sviewsinauthorization-card cases, has expressly placed its stamp ofapproval on the rule generally excluding testimony as tosubjective intent InN L R B v Pembeck Oil Corp , 404F.2d 105 (pet. for cert pending), cited by Respondent,Judge Kaufman, for the court, saidWe believe that the Trial Examiner was correct inconcluding that where an authorization card :., clear onitsface,and union representatives have made nomisrepresentationswith respect to it, an employee'sthoughts as to what he believed was the purpose to beservedby the card cannot be used to discredit amajority the Union has legitimately achieved"In addition,employee Benefield'squestionnaireform, introduced intoevidenceby Respondent, reports that she had been told she "could signcard but not vote for Union " However, italso reportsthatshe said shehad been told that the purpose of the card was "To get better work & Cowouldn'tpush around ""Respondent's survey hasnot been alleged as violativeof the Act in thisproceedingHowever, questions concerningan employee's subjective stateof mind may be violativeof Section 8(a)(1)BuddySchoellkopfProducts,Inc, 164 NLRB No 82, TXD, enfd 410 F 2d 82 (C A 5)EvenN L R B v Swan Super Cleaners, Inc ,384 F 2d609 (C A 6), andN L R B v Lake Butler Apparel Co,392 F 2d 76 (C A 5), on which Respondent relies, holdevidenceofacardsigner'ssubjectiveintenttobeadmissible only when it has been shown that the card wassolicitedonthebasisofmisrepresentations.Thedisagreement between the Board and the courts in thecitedcasesrevolvesaboutwhatconstitutesmisrepresentation by the solicitors. See alsoN L R B vJ M. Machinery Corp,410 F 2d 587 (C A 5) 72(6) Allegedly "Unsigned Cards "Next in Respondent's arsenal is a list of 5 "UnsignedCards " All these cards were properly authenticated ashaving been executed on the request and authorization ofpersons who could not write, and all were, as Respondentnotes in its brief, "marked with `X ' "As to two, Wesley Williams credibly testified that theemployees,WilliamBlakenshipandWilliamJackCannon, had brought cards to him already executed.Williams had them affix their "X's" in his presence andthenWilliams signed the cards as witness and wrote oneach. "This man cannot wright " Williams filled out acard at the request of Jack Clark, had Clark affix his"X," and then wrote on the card "This man cannotwright "IreneWilliams testified that she had executed a cardfor Ralph Holland at his request because he said he couldnot read or write. He then put his mark on the card in herpresence and she noted on the card that the employeecould not write."Eloise Foster executed a card at the request of LulaDover The card is signed "Lula Dover By Eloise Foster,"and Dover's "X" appears thereon in two places.To hold these cards invalid would be to disenfranchiseilliterates, a result hardly consistent with the Act(7) AuthenticatingwitnessesRespondent lists 5 cards "Identified by Someone OtherThan Person Whose Name Appears Thereon as `Witness ' "Eachofthesecardswasfullyidentifiedandauthenticated by the solicitor. The provision for the nameofa"witness"on the authorization card is legalsurplusage, presumably adopted for the convenience of theUnion, to minimize questionable cards and to secureauthenticationifsubsequentlyneededRespondentadvances no reason or authority for disregarding cardsproperly authenticated by testimony merely because theybear the name of a witness other than the one whotestifies in authentication 7'"As shown in footnotes to the prior section of this Decision,Respondent's offers of proof generally fail to indicate that the employees"understood"that the cards did not serve as authorization for Unionrepresentation and could be used only to support a petition for a Boardelection"The name on the card is stated as"Ralph Hallan By Irene Williams"This misspelling of Holland's last name obviously is immaterial"There is no reason to believe that the witnesses named on the cards didnot witness the signatures,along with the authenticating witnesses Buteven if that were the fact, it would not serve to undermine theauthentication CENTRAL SOYA OF CANTON, INC.(8) Improper datesUnder the heading "Cards Undated or Misdated,"Respondent lists 12 cards which it says should bedisregarded.The error or incompleteness in the dateappearing on each of these cards was clarified by specifictestimony at the hearing. The evidence leaves no doubtthat they were all signed during the organizing campaignhere involved.(9) Employee status on demand date"Card Signer Not Working for Company at PertinentDate or Dates" is the heading in its brief for anothergroup of cards to which Respondent objects. There followsa list of 5 cards. The parties stipulated that two of the fiveemployees had left Respondent's employ before the dateson their cards. But the testimony also showed that inmany instances the date placed on a card was the date onwhich it was turned over to the Union by a solicitor,which was not necessarily the date on which the card wassigned or given to the solicitor by the signer. Thus itcannot be said that the two persons were not employeeswhen they executed the cards. However, these cards willnotbecountedbecausetheemployeeshad leftRespondent's employ beforeMarch 18, which is heretaken as the date of the Union's demand.The next two cards listed were signed by the employeesthe day before they actually started to work. However, itwas shown that employees often were hired on one day tobeginwork the next. Further, a Union card is acontinuing authorization. Since these two cardsigners wereworking for Respondent when the Union demandedrecognition, their cards are counted as valid.The fifth card listed is that of "Jerry Newton," and theexplanatory note in Respondent's brief reads "card dated3-6-68, not on G. C. Exh. 219." "G. C. Exh. 219" is apayroll list for the week ended March 9, 1968. It is one offour payroll lists supplied by Respondent and introducedintoevidence by the General Counsel. Respondent isapparently in error as to Newton, since the name "JerryL.Newton" appears on the payroll lists for both March 9and March 23.76Respondent then lists 22 employees who it alleges "arenot on payrolls in evidence, particularly" that for March9.However, as set forth above, the relevant payroll is thatfor the week ending March 23.Two of the names listed by Respondent (Nola Lawsonand Bryan Lawson) do appear on the March 23 list (aswell as the March 9 list.)The remaining 20 names do not appear on the payrolllist for the week ended March 23. Further, while ThelmaKing's name does appear on the March 9 list, it is notshown on that for March 23.Although the General Counsel disclaimed responsibilityfor the accuracy of the lists and specifically did notconcedethatnamesofemployeeshadnotbeenerroneously omitted, he made no attempt to show thatemployees not listed were actually in Respondent's employon the demand date. Accordingly, the Examiner willexclude the cards of the 23 persons not shown to havebeen employed by Respondent during the week of March23"On cross-examination by Respondent's counsel,Newton disclosed thathe was no longer employed by the Company at the time of the hearing buthe was unable to specify the termination date other than that it was in1968569(10)MiscellaneousRespondent objects to one card because the signature isillegible and the solicitor was unable to provide the propername.Although the evidence does establish that theperson involved was an employee of Respondent when hesigned the card, it does not appear that he was soemployed on March 18. Accordingly, that card will be notcounted.Finally, Respondent objects to the inclusion of the cardof Steven Voyles on the ground that he was a supervisorConsiderable testimonywas adduced on this issue.However, the Examiner finds it unnecessary to decideVoyles' status since his card could not be decisive and heis no longer in Respondent's employ 76Respondent also asserts that coercion was exercised inthe solicitation of cards. Specific mention is made ofPatricia AnnManousHer testimony was that she hadbeen working for Respondent for about a week whenJames Cagle, whom she had known slightly for sometime, asked her to sign a card. According to Manous,Cagle did not explain the card to her but "just said hewanted me to sign the card because everybody else wassigning and if I didn't they'd call me bad names." Shetestified that she had never previously seen a Union cardand did not read this one before signing However, shelater acknowledged that she had read the heading and thefirstparagraph of the text, which clearly sets forth theauthorization forUnion representation.77 The evidencethus fails to establish either coercion or the withholding ofinformation as to Manous' card.Respondent further claims that cards were solicited bymisrepresentation, referring specifically to the card ofLillie Bannister,who had signed her card at the request ofElizabethWright. Bannister testified thatWright did notsay anything about the card at the time but WesleyWilliams had previously told her that the reason forhaving cards signed was that "they wanted to find outhow many employees there was and what their nameswas." She declined to take a card from Williams. Shemaintained that in the period of from one to four daysbetweenherconversationwithWilliamsandheracceptance of the card from Wright, she had not spokento anybody about the cards and had not seen any otheremployees signing cards. Based on Bannister's demeanor,the improbability of her testimony, and the testimony ofWilliams, the Examiner discredits Bannister's testimonyand finds that no misrepresentation was made by Williamsin connection with her card.78Respondent also maintains that Myrtle Gramling's cardshould be disregarded because of "coercion.anddeception of signer; and signer's lack of knowledge as topurpose of card." Gramling testified that the solicitor wasinsistent, but then she acknowledged that no threats weremade. The nub of Gramling's testimony was:"Respondent maintains that in the representation proceedingVoyles wasexcluded from the unit by agreement of the parties It may be noted thatany such agreement would not be controlling in the present proceedingThe Great Atlantic& Pacific Tea Co,144NLRB1571, 1574 In 2, affdin pertinent part 346F 2d 936, 940, fn. 4 (C A 5)"Respondent offered to prove that,ifpermitted,Manous would havetestified"that she did not understand the purpose of the card she wassigning,that she had just come to work here,and that she just signedbecause 'Cagle told me to'.""Counsel offered to prove that Bannister would have testified that sheunderstood the purpose of the card was "To see how many people wereworking here " 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. She askedyou would you sign this card?A. That's all I knew,she never give me no chance toread nothing.I'm not going to sign another one until Iknow why.Q. I'm asking,when this woman gave you the card,did she ask you, did she say "would you sign thiscard?"A. I didn'twant to, she kept insisting.Q. Andthen you finally signed the card?A. Because she was in a hurry goingoff her workand I had to go on mine.The evidence does not show either"deception"or"coercion";atmost, it shows that Gramling did not fullyunderstand the significance of her signing and has sincehad "afterthoughts.""(11) Conclusion as to majorityThe foregoing analysis of Respondent'snumerousobjections to the authorization cards shows some 30 whichare excludable,around25 of thosehaving being excludedbecause the signers were not shown to have beenemployed by Respondent on March 18. Only four aresuspectauthenticityormanner of solicitation.TheevidencethusprovidesnobasisforRespondent'scontention that"the overall circumstances" surroundingthe solicitation of the cards requires rejection of theUnion's claim to majority "without regard to the outcomeof a strict mathematical count."The mathematical count shows that the Union had beendesignated as representative by about 180 employees in aunit of about 250. The Examiner thus finds that theUnion represented a majority of the unit employees on therelevant date.2.The nature of the alleged refusal to bargainAs stated above, the Union first demanded recognitionby letter addressed to Maness on March 7. The Examinerhas found that Respondent knew of the arrival of theletter byMarch 11 and, in effect, declined to receive thedemand at that time. The refusal of the letter itselfimpugns Respondent'sgood faith.CityElectricCo.,164NLRB No. 116, TXD.Not having received any reply to his March 7th letter,even after the petition was filed,Scarborough wrote toManess againon April 2.In this letter Scarborough firstreferred to his letter of March 7 and then proceeded:Following your refusal to recognize our Union as thebargaining agent,we filed a petition with the NationalLaborRelationsBoard to conduct a secret ballotelection in order that your employees can expresswithout intimidation and coercion their choice for abargaining representative.In order that there can be no question as to yourknowledge of who our members are in your plant, weare listing them on the attached pages and filing a copywith the National Labor Relations Board in order thatthey can be protected under Section7 of the Act.Respondent made no reply to this letter-not even toinform Scarborough that it had not received the March 7demand letter."Counsel's offer of proof was that Gramling"would have testified thatshe did not understand the purpose of the card to which she affixed hersignature."On April I I the parties entered into a Stipulation forCertification Upon Consent Election, with the election tobe held on May 3.To negate the existence of bad faith in its refusal tobargain,Respondent relies on its agreement to a consentelection and its past experience, which it claims justifiablymade it skeptical of this Union's claims to majoritystatus.It is true, as Respondent maintains, that the agreementtoa consent election is one factor weighing in theemployer's favor when he is charged with bad faith refusaltorecognizeamajorityunion.ShelbyWilliamsofTennessee, Inc.,165 NLRB No. 108. It is also true thattheUnion's prior loss of two elections after havingclaimed a majority tends to justify doubt concerning thevalidityof its present claim."TheWalmac Co.,106NLRB 1355;Morse Chain Co.,175NLRB No. 98;neither of the two factors referred to is necessarily decisiveas to anemployer's good or bad faith, an issue whichmust be decided on the basis of all the circumstances.BreakerConfections, Inc.,163NLRB No. 119, TXD,enforcement denied in part 402 F.2d 499 (C.A.4);Pace.Inc.,167 NLRB No. 160.At no time did Respondent ever advise the Union ofthe doubt it now claims it entertained. On the contrary,there is affirmative evidence that a representative ofRespondent indicated that it would grant recognition if itcould secure a favorable contract.Scarborough credibly testified to a conversation he hada short time before the election with William Dexter,whom he had met originally at Respondent's plant andwho he thoughtwas an assistanttoChappuis, laborrelations director for Respondent's parent corporation.Scarborough testified that he had spoken to Dexter for afew minutes at the plant"concerning the union buttonsand discharges, activity, union activity during workinghours on the company property." Thereafter, Scarboroughand Dexter met and had a drink together at the motelwhere they were both staying. Scarborough testified asfollows concerning the conversation which accompaniedthe drink:Iasked him why all the problems in Canton,Georgia. I said ... "your company and our union hasalways gotalongso good together, why the problemshere?",and he said "Well, Mr.Scarborough",he says,"it's just one of those situations",and Isaid "whydon't you go ahead and give me a letter of recognitionand let me withdraw the Petition and let's sit down andwork on a contract that both the company and theUnion can live with." And he turned around to me andhe said"Are you ready to take a dive?", and I said"You must be kidding" .. .At this time Dexter did not express any doubt onRespondent's part concerning the Union's majority.RespondentpresentednocontradictionofScarborough's testimony.Respondent's position is simplythat Dexter was not a representative authorized to speakfor either Respondent or Respondent's parent."AmidonidentifiedDexter as "personnel manager at the Decatur,Indiana operation."The Examiner takes official notice ofthe fact that Decatur is approximately 20 miles from FortWayne,where Respondent's parent corporation is located."The votes against the Union were 98 to 77 in a unit of 195 in 1965, and94 to 67 in a unit of 233 in 1966. The vote in the present election was 109to 102 against the Union in a unit of 256."In its brief Respondent also apparently suggests that the conversationshould be disregarded because it was "embellished with beverages." The CENTRAL SOYA OF CANTON, INC.Dexter was sent to help out at the Canton plant duringthe pre-election period. As Amidon stated: "This was anextremely busy period for everyone, I think. And Bill[Dexter] came down to assist me, primarily in drawing upand reproducing a lot of these blip sheets that wedistributedduring the campaign."At another pointAmidon revealed that it was Dexter who had supplied the"VoteNo" stickers which Respondent had distributedamong the employees. Since the labor relations of all theaffiliatedcompanies are under the overall direction ofChappuis, it can hardly be said that Dexter, who wasactivelyassistingintheCanton campaign, did notrepresent Respondent and reflect its thinking."SAs previously found, Respondent deferred receiving thebargaining demand until the Union had already filed arepresentation petition. Thus it cannot explain away itsfailure to advise the Union of its doubt as to the majorityby the pendency of the representation petition. Further,although Respondent received service of the representationpetitionMarch 18, it was not until April 11, more than aweek after the Union wrote its second letter, that thestipulationforconsentwasmade.ContrastCameoLingerie, Inc.,148NLRB 535, cited by Respondent. InCameothe employer offered and the Union rejected aconsent election or an independent card check with somemeans for looking into the union's methods of procuringthe authorization cards. InShelby Williams of Tennessee,Inc., supra,also cited by Respondent, "promptly after theUnion demanded recognition, the Respondent filed itspetition" for an election. Likewise, inA. L. Gilbert Co.,110 NLRB 2067, "The record shows that the Respondentswanted an immediate election, whether conducted by theUnion, themselves, or the Board, to determine thequestion of representation," and the union's rejection ofthe idea of such an election was itself sufficient to createin the respondents a doubt as to the validity of the union'sclaim of majority inGilbert.And inRoanoke PublicWarehouse,72NLRB 1281, the Union representativessummarily rejected the employer's proposal for anelection;walked out of the conference with companyrepresentativeswithoutmaking any further attempt toreach somemodus operandi;and immediately called astrike vote. InMarr Knitting, Inc.,90 NLRB 479, thecomplaint did not allege the respondent's failure to answerthe union's original demand letter as an unfair laborpractice.A week after it received the union's second letterand the union's representation petition was filed, thecompany agreed to a consent election. In holding that badfaith on the part of the company had not been shown, theBoard emphasized the facts that the respondent had notengaged in any unfair labor practices after the petitionwas filed and had taken affirmative steps to deny remorsthat the plant might close if it was unionized.IndianaRayon Corp.,151NLRB 130, also cited by Respondent,theBoard found the employer guilty of bad faith eventhough it had agreed to a consent election.Respondent also cites court decisions. To the extentthat the Board's decisions are to the contrary, in theabsence of a controlling Supreme Court decision, theExaminer is bound by the Board's views. In any event,bothMontgomery Ward & Co. v. N.L.R.B.,377 F.2d 452(C.A. 6), andN.L.R.B.v.Dan RiverMills,274 F.2d 381(C.A.5),citedbyRespondent,arefactuallyrecord contains no evidence of intemperate imbibing." Cf.N.L.R.B. v. General Metal ProductsCo.,410 F 2d 473 (C.A. 6),"indetermining the company's responsibility for the acts of others therules of agency shall be given a liberal construction."571distinguishable from the present case. InMontgomeryWard,the company promptly advised the union of itsdoubt concerning majority. InDan River"itwas theEmployer's contentionthenand since - that a greatnumber of these cards did not represent the voluntarywishes of such employees." (Emphasis supplied.) In thepresent case Chappuis conceded that when he decided notto communicate with the Union he had no knowledge asto the methods by which the cards had been solicited andmade no attempt to ascertain whether there was any basisforquestioning their validity.Further,hegave noconsiderationwhatsoever to the Union's offer of animpartial card check.It is true, as Respondent contends, that its rejection ofa demand while refusing a proposed card check "does not,standingalone,provideanindependentbasisforconcluding that the instant denial of recognition wasunlawful."Sirydel Inc.,156 NLRB 1185, 1187. However,refusal of a card check may well serve to throw light onand corroborate other facts tending to show an absence ofbad faith.Where, as here, refusal to submit to a cardcheck does not stand alone, it is entitled to some weight inresolving the "good-faith-doubt" issue. Both the Boardand the courts have attributed considerable weight to anemployer's reply to the union's bargaining demand. Seee.g.,The Madison Courier, Inc,162 NLRB 550, 596-597,enfd.67LRRM 2462 (C.A.D.C.)HerculesPackingCorp.,163 NLRB No. 35, affd.sub nom. Textile WorkersUnion of America v. N.L.R B.,386 F.2d 790, 792, 794(C.A.2),citedbyRespondent.Complete silence inresponse to a bargaining demand and offer of a cardcheck at least suggests the possibility that a subsequentclaim of good faith doubt "was an afterthought."TextileWorkers Union of America v. N.L.R.B. supra,386 F.2dat 792. And in the present case, Respondent remainedsilenteven after the Union sent it a list of the cardsigners. SeeN.L.R.B.v.Gass, 377 F.2d 438, 443 (C A.1), enfg. 154 NLRB 728.Chappuis maintained that if Respondent had replied tothe demand, it would have expressed doubt as to theUnion's majority and insisted upon an election to resolvethe issue. Thus, according to Respondent, a reply wouldhave been "superfluous" when the demand was receivedon March 18, since the Union then had already filed arepresentation petition. The Board has expressly rejectedsuch argument. SeeMcMahon's Sales Co.,167NLRBNo. 78, TXD. The Union's filing of a representationpetitionwas not a waiver of its demand.Pace, Inc.,167NLRB No. 160, TXD. Having expressed no doubt as tothe Union's majority, Respondent had no absolute right toinsiston an election.VinylexCorp.,160NLRB 1883,1884, fn. 3, enfd. 404 F.2d 1200 (C.A. 6).Respondent's conduct between the Union's demand andthe election is, of course, most revelatory of its attitude.Relying principally onAaron Bros. Co., supra,158NLRB 1077, Respondent contends that, even if it befound that Respondent engaged in independent unfairlabor practices, its conduct was not sufficiently aggravatedtowarrant a finding of bad faith, i.e., that its unlawfulconduct did not evidence an intention to avoid itsbargainingobligationor to seek time in which toundermine the Union.To be sure, Respondent has not committed broad-scaleunfair labor practices. But it is the quality rather than thequantity of the misconduct which is most significant. Asingle independent unfair labor practice may show badfaith.New Alaska Development Corp.,175NLRB No.131, TXD. The requirement that employees remove their 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion badges by itself might well not warrant a finding ofbad faith if Respondent had promptly taken completecorrective action. However, Respondent did not take suchaction.Although the next day the employees werepermitted to return to work wearing their badges and werethereafter allowed to wear them at work, Respondentnever told them of theirrightto do so. On the contrary,Respondent's own evidence establishes that Respondentstudiously avoided making any such statement. At most,Manesstold the employees that the prohibition had beendropped only because the questionwas "in a gray area"and Respondent did not feel it worthwhiletomake anissueof the matter, the needs of production being ofprimary importance. Thus, the employees were left withthe impression that the "privilege" of wearing Unionbadges was accorded them by thelargess orsufferance ofmanagementand, consequently, could be revoked at anytime. And as late as two days before the electionPhillipshad repeated the prohibition to two employees.Evenmoreimportant is themannerinwhichRespondent handled the question of payingthe ninestubborn badge wearers for the time they lost whenclocked out.As of the morning of May 3, it wasgraphically clear to the employees that wearing Unionbadges, even though now tolerated by management, couldbe costly.When the employees voted in the election thenine employees had been "docked" pay for refusing toremove their badges on April 23. Respondent's purpose inthe handling the matter this way cannot be seriously indoubt,since,as previously noted, on April 24 Chappuishad instructed Maness to pay the employees for the losttime."Also indicating that Respondentwas "unwilling topermit the question concerningrepresentationinvolvedherein to be resolved in a fair election free from employerinterference"(IndianaRayon Corp., supra.151NLRB at137) is the discriminatory no-distribution rule whichWalker orally announced to the Union's chief solicitor inthe presence of other employees.Additionally, it was aboutthe same timethatDexterrevealed to Scarborough the underlying reason for therefusal torecognizethe Union. While Dexter's statementisnotalleged or foundto be an unfairlabor practice, it isclearly probative evidence of Respondent'smotivation, thecrucial issue presented. As said inAaron Bros. Co., supra,158 NLRB at 1079: "[a]n employer's bad faithmay alsobe demonstrated by a course of conduct which does notconstitute an unfair labor practice."Respondent'scontinuingunwillingnessto leave thematterof representation to the free choice of theemployees is demonstrated further by the adoption of anillegallybroad no-solicitation and no-distribution rule inSeptember, after the Board had directed a second election.While the promulgation of the rule postdated the eventsprimarily involved here, it showsa continuingpattern of"Respondent'spatent unwillingnessto rest theissue ofmajority status upon a freely expressed choice of its"In its brief, Respondent says- "There is no evidence in the recordshowing that Maness was compelled to follow any direction that Chappuisgave him." The record does clearly show that Chappuis made all thedecisions.Maness signed the stipulation for consent election at Chappuis'"direction."Chappuis "instructed"Manessnot to replyto the Union'sletters.Chappuishad dictated,forManess'signature,the replies to theUnion'sprior demands.In the direct examination of Chappuis, bothRespondent'scounsel and the witness repeatedly spoke in terms of"instructions"or "directions" given by Chappuis to Maness. Maness saidhe had followed established practice in advising Chappuis of the Union'scampaign when he first learned of it in January or February.employees in a fairly conducted election and warrants theinference that its rejection of the Union's demand forrecognitionwas not made in good faith."Aero Corpsupra,149 NLRB at 1286, 1341-42.To summarize: Respondent relies basically on theprinciple stated inH & W Construction Co.,161NLRB852, 857, that -an employer who in good faith withholds recognitionbecause of a doubt of majority, though his doubt isfounded on no more than a distrust of cards, may havean election to resolve that doubt, and will not be subjectto an 8(a)(5) violation simply because he is unable tosubstantiate a reasonable basis for his doubt....In the words of Chappuis, Respondent "doubted" theUnion'smajority"simply because we had had twoprevious elections which were won by the Company" and"we had no idea under what conditions these allegednameswere achieved." Had the record shown no more,Respondent would not be found to have acted in bad faithin declining to recognize the Union without an election.However, the evidence also establishes that Respondent ineffect refused to receive the Union's demand letter until arepresentation petitionwas filed; never replied to theUnion's demand; never expressed any doubt as to themajority, but, on the contrary, through Dexter, indicatedthattheUnion'smajoritystatuswas immaterial;coercively interfered with the election which was held; andsubsequently took unlawful action calculated to interferewith a future election.On the record as a whole, the Examiner finds andconcludes that the General Counsel has established by apreponderance of the evidence that Respondent's refusaltobargainwith the Union was not motivated by agood-faith doubt as to the Union's majority. Accordingly,since the Union's majority was clearly established, theExaminer finds that Respondent violated Section 8(a)(5).The initial date of such unlawful refusal to bargain isfound to be March 18, the date on which Respondentconcedes it actually received the demand and the time asof which the General Counsel undertook to prove theUnion'smajority status.CONCLUSIONS OF LAW1.Central Soya of Canton, Inc., is an employer withinthe meaning of Section 2(2) of the Act and is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.Amalgamated Meat Cutters and Butcher WorkmenofNorth America, AFL-CIO, is a labor organizationwithin the meaning of the Act.3.By prohibiting employees to wear Union badges ontheir clothing while working, Respondent interfered with,restrained and coerced its employees in the exercise ofrights guaranteed by Section 7 of the Act, and therebyengaged in unfair labor practices within the meaning ofSections 8(a)(1) and 2(6) and (7) of the Act.4.By discharging or laying employees off for theirrefusal to remove Union badges from their clothing onApril 23, 1968, and by temporarily withholding paymentfor the time lost by such layoff, in order to discourageUnion activities,Respondent engaged in discriminatoryconduct in contravention of Section 8(a)(3) and (I).5.By discriminatorily prohibiting the distribution ofUnion insignia and authorization cards on working timeon and afterApril 24,1968,Respondent has interferedwith,coerced and restrained its employees in the exercise CENTRAL SOYA OF CANTON, INC.of rights guaranteed by Section 7 of the Act and therebyengaged in and is engaging in unfair labor practices withinthemeaning of Sections 8(a)(I) and 2(6) and(7) of theAct.6.By promulgating an unlawful rule prohibitingsolicitation and distribution on Company premises withoutprior approval of management,on September 5, 1968, andby maintaining such rule on and after September 9, 1968,Respondent has interfered with,coerced and restrained itsemployees in the exercise of rights guaranteed by Section7 of the Act,and thereby has engaged and is engaging inunfair labor practices within the meaning of Sections8(a)(1) and 2(6) and(7) of the Act.7.All production and maintenance employees includingthe feedmillemployees at the employer'soperationlocated on Univeter Road,Canton, Georgia,but excludingofficeclericalemployees,professionalemployees,alltruckdrivers,hatchery employees,night cleanup leadman,3rd shift maintenance and repair leadman,all floorladies,guards and supervisors as defined in the Act,constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.8.At all times since March 18,1968,AmalgamatedMeat Cutters and Butcher Workmen of North America,AFL-CIO,has been the exclusive representative of all theemployees in the aforesaid unit for the purposes ofcollective bargaining with respect to rates of pay, wages,hours of employment,or other terms and conditions ofemployment.9.By refusing on March 18, 1968, and thereafter, tobargain collectively with the aforesaid labor organization,the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(5) and(1) of the Act.10.The Respondent has not been shown to haveengaged in unfair labor practices other than those abovefound.THE REMEDYHaving found that Respondent committed unfair laborpractices,theExaminer will recommend the customarycease-and-desistandnotice-postingrequirements.Additionally,because of the extent of illiteracy among theemployees shown in the record it will be recommendedthat Respondent be required to read the prescribed noticeto the employees at meetings to be called for that purpose.BushHog,Inc.,161NLRB 1575, enfd.405 F.2d 755(C.A. 5).Themajor problem is whether a bargaining ordershould be issued.Respondent contends that, even if it isfound to have violated Section 8(a)(5), no bargainingorder is warranted.The onlyBoard decision which Respondent cites asprecedent for not issuing a bargaining order where aSection 8(a)(5) violation has been found isLaura ModesCo.,144NLRB 1592. The decisive fact in that case,however,wasthattheUnionhadresortedto"irresponsible physical assaults"(at 1596),thus forfeitingitsrighttoaffirmative relief.To similar effect, seeArtcraftMantel and Fireplace Co.,174 NLRB No. 110.In the present case,the Union appears with immaculatehands;ithas not invoked unlawful self-help to enforceRespondent's "mandatory bargaining duty."Laura ModesCo., supra.Once the Union's right to recognition is established, itsright to a bargaining order can be destroyed or forfeitedonlyby egregiousmisconduct.To the extent that573N.L.R.B. v. Pembeck Oil Corp., supra,404 F.2d 105,citedby Respondent, applies a different principle, theExaminer is not free to follow it. The Board waspetitioned by the Supreme Court for a writ of certiorari inPembeck.The Board's view concerning the necessity of abargaining order in a Section 8(a)(5) case is reflected inJudge Hays'dissenting opinion inPembeck.In any event,a later decision by another panel of the Second Circuitshows that, because of significant factual distinctions,Pembeckwould not be controlling in the present case. InWheeler-Van Label Co. v.N.L.R.B.,408 F.2d 613 (C.A.2),Circuit Judge Feinberg, speaking for a unanimouscourt, said:.we believe that the inappropriateness of thebargainingorder in Pembeck depended upon thespecific facts of that case, particularly the slimness ofthe union majority and "a considerable doubt as to theemployees' continued desire" to be represented by theUnion. Neither of those facts is present in this case....Other court decisions have similarly attached considerablesignificance to the size of the Union's authorization-cardmajority. Cf.N.L.R.B. v. Great Atlantic & Pacific TeaCo.,346 F.2d 936, 941 (CA. 5);TextileWorkers Union ofAmerica v. N.L.R.B., supra,386 F.2d at 793;N.L.R.B. v.United Mineral Corp.,391 F.2d 829 (C.A. 2), reversing inpart 155 NLRB 1390. In the presentcase,as previouslynoted, the Union secured over 20084 cards in a unit ofaround 250.Accordingly, since it has been found that RespondentviolatedSection 8(a)(5), a bargaining order must beissued.In any event, the Examiner agrees with the GeneralCounsel's contention that, even if no violation of Section8(a)(5) had been shown, a bargaining order would beappropriate to remedy the Section 8(a)(l) violationsfound. SeeWausau Steel Corp., v. N.L.R.B., supra, 377F.2d 638, reversing the Board's finding of a Section8(a)(5) violation but enforcing a bargaining order underSection 8(a)(1).In arguing against a bargainingorder, Respondent says:"respondent cannot properly be said here to have profitedfrom this conduct because the conduct did not dissipateUnion strength."`In support of this statement, Respondentargues that theUnion-badge incident, rather thaninterferingwith the employees' rights, actually benefitedthe Union, since, in a campaign leaflet, it claimed creditfor having promptly had the right to wear Union badgesrestored.This is something like the boon of tight shoes,which provide pleasurable relief upon their removal. Thecorns, however, remain.While it cannot be said that a causal relationshipbetweenRespondent's unfair labor practices and theUnion's loss of the election has been affirmativelyestablished, it is clear that the Union's demonstratedstrengthwas dissipated and the Company's handling oftheUnion-badge incident was such as would naturallytend to coerce the employees to turn away from theUnion.Respondent has done nothing to dispelthe impressionthat,in itsdiscretion, overt support for the Union may bepenalized.Indeed,itssubsequent promulgation of anunlawful,broadno-solicitation,no-distributionrulereinforces themessage that Union activity is frowned"The 22 cards excluded because the employees had left Respondent'semploy were valid indications of employee sentiments when they weresigned. 574DECISIONSOF NATIONALLABOR RELATIONS BOARDupon and, as a violation of Company rules, "will not betolerated" and thus may result in discipline."In their testimony in the present case, several witnessesindicated that during the campaign, even when there wasno antisolicitation or antidistribution rule in effect, therewas a general fear among the employees to discuss theUnion openly. Although it does not appear affirmativelythat such fear was engendered primarily by Respondent'scoercive conduct, it is part of the backgroundagainstwhich the subsequent rule must be viewed, and, so viewed,the rule is extremely coercive.In the Examiner's opinion, the nature of Respondent'sconduct has been such that a fair, free election would notbe possible at the present time and no cease-and-desistand notice-posting order, even if complied with forthwith,could restore the laboratory conditions requisite for anelection.Accordingly, on all the foregoing considerations, theExaminer will recommend entry of a bargaining order.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thisproceeding, it is recommended that Central Soya ofCanton, Inc., its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Refusing to recognize and, upon request, to bargaincollectively with Amalgamated Meat Cutters and ButcherWorkmen of North America, AFL-CIO, as the exclusiverepresentative of its employees in the following unit:All production and maintenance employees includingthe feed mill employees at the Employer's operationlocatedonUniveterRoad,Canton,Georgia,butexcludingofficeclericalemployees,professionalemployees, all truckdrivers, hatchery employees, nightcleanup leadman, 3rd shift maintenance and repairleadmen, all floorladies, guards and supervisors asdefined in the Act.(b) Prohibiting or otherwise restricting or interfering inany manner with the wearing of Union buttons, badges orother insignia by its employees.(c) Promulgating, publishing, maintaining, or enforcingany oral or written prohibition of or restriction onsolicitationon behalf of any labor organization or thedistributionof any material or literature except inaccordance with such reasonable and nondiscriminatoryrule, limited to the extent necessary to avoid disruption ofor impediments to production, as Respondent may adoptin the future.(d) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights of self-organization, to form, join, or assist theUnion, or any other labor organization, to bargaincollectively through representatives of their own choosing,toengage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, orto refrain from engaging in any or all such activities.2.Take the following affirmative action, which isnecessary to effectuate the policies of the Act:(a)Recognize and, upon request, bargain with theUnion as the exclusive representative of the employees inthebargaining unit described above, and embody any"As previously indicated,there is reason to believe that the recentlyadopted no-solicitation rule may have been intended in part as the basis fora renewed prohibition of the wearing of Union badgesunderstanding reached in a signed agreement;(b)Rescind and annul provision number 22 in itsGeneralWork Rules, as "Re-Stated and PublishedSeptember 5, 1968";(c)Post at its plant in Canton, Georgia, copies of theattached noticemarked "Appendix."" Copies of suchnotice, on forms provided by the Regional Director forRegion 10, after being duly signed by an authorizedrepresentative of Respondent, shall be posted immediatelyupon receipt thereof, and be maintained by it for a periodof 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken toinsure that said notices are not altered, defaced, orcovered by any other material;(d)Within 1 week after receipt from the RegionalDirectorof the notice referred to in the precedingparagraph, hold a meeting or meetings of all employeesand read to them in its entirety the notice attached hereto;(e)Notify the Regional Director, in writing, within 20days from the date of receipt of this Decision, what stepsRespondent has taken to comply herewith."The complaint is dismissed insofar as it alleges unfairlabor practices not hereinabove found."In the event that this RecommendedOrder be adopted by the Board,the words"a Decision and Order"shall be substitutedfor the words "theRecommendedOrder ofa Trial Examiner"in the noticeIn the furthereventthat theBoard'sOrder be enforced by a decree of a United StatesCourt of Appeals,the words"a Decree oftheUnited States Court ofAppealsEnforcing an Order" shall be substitutedfor the words "aDecision and Order ""In the event that this RecommendedOrder be adoptedby the Board,this provision shall be modified to read"Notify saidRegionalDirector, inwriting,within 10 days from the dateof this Order, what steps theRespondent has takento complyherewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsActasamended,we hereby notify ouremployees that:After a trial at which all sides had the chance to giveevidence, it has been found that we, Central Soya ofCanton, Inc., violated the National Labor Relations Actand we have been ordered to post this notice and to keepthe promises we make here.The Act gives all employees these rights:To engage in self-organization;To form, join, or helpunions;To bargain collectively through a representative oftheir own choosing;To act together for collective bargaining or othermutual aid or protection; andTo refrain from any or all of these things.WE WILL NOT interfere with these rights.WE WILL NOT interfere with your right to wearUnion buttons, badges or other insignia at any time.WE WILL NOT interfere with your right to solicit foror against a unionorwith your right to hand outliterature, cards, pins or other material for or against aunion,except to the extent that we may control orregulateallformsofadvertising,solicitationor CENTRAL SOYA OF CANTON, INC.575distribution onworking time to prevent interferencewith production.WE hereby wipe out Working Rule 22 that prohibitssolicitationand distribution without our permission,and WE WILL NOT enforce that rule or give it any effectfrom now on.WE WILL BARGAIN on request with AmalgamatedMeatCuttersandButcherWorkmen of NorthAmerica,AFL-CIO,as the exclusive representative ofour production and maintenance workers at our planton Univeter Road, Canton,Georgia(but not includinghatchery employees, office clerical workers,professionalemployees, truckdrivers,supervisors or guards).CENTRAL SOYA OFCANTON, INC.(Employer)DratedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions they may communicatedirectlywith the Board's Regional Office, 730 PeachtreeStreet,NE.,Atlanta,Georgia30308,Telephone404526-5760.